Exhibit 10.5
PURCHASE AND SALE AGREEMENT
1.IDENTIFICATION OF PARTIES.
THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is entered into as of May
23, 2013, by and between SP4 WESTMOOR, L.P., a Delaware limited partnership
("Seller"), and KBS CAPITAL ADVISORS LLC, a Delaware limited liability company
("Purchaser").
2.    DESCRIPTION OF THE PROPERTY.
Seller agrees to sell, assign and convey to Purchaser, and Purchaser agrees to
purchase from Seller, all of Seller’s right, title and interest in and to the
following:
(a)    That certain real property located at 10055, 10075, 10155, 10225, 10355
and 10385 Westmoor Drive, Westminster, Colorado 80021, more particularly
described on Exhibit A attached hereto and incorporated herein by this reference
(the "Land"), together with any improvements located thereon including, without
limitation, all buildings, structures and facilities (the "Improvements");
(b)    All of Seller’s interest as lessor in all leases covering the Land and
Improvements identified on the Schedule of Leases attached hereto as Exhibit B
(said leases, together with any and all amendments, modifications or supplements
thereto and guaranties thereof, are hereinafter referred to collectively as the
"Leases"), together with all leases of the Real Property hereafter entered into
by Seller in accordance with the terms and conditions of this Agreement;
(c)    All rights, privileges, easements and appurtenances to the Land and the
Improvements, if any, including, without limitation, all of Seller’s right,
title and interest, if any, in and to all mineral and water rights and all
easements, rights-of-way and other appurtenances used or connected with the
beneficial use or enjoyment of the Land and the Improvements (the Land, the
Improvements and all such easements and appurtenances (including, without
limitation, Seller’s interest as lessor under the Leases) are sometimes
collectively hereinafter referred to as the "Real Property");
(d)    All furniture, appliances, equipment, personal property and fixtures (if
any) owned by Seller and located on the Real Property including, but not limited
to, those items listed on Exhibit L attached hereto (the "Personal Property");
(e)    To the extent assignable without consent, all non-exclusive trademarks
and trade names (if any) used or useful in connection with the Real Property,
but only to the extent that the same are not trademarks or trade names of Seller
or any of Seller’s affiliated companies (collectively, the "Trade Names"),
together with Seller’s interest (if any) in and to those service contracts
described on Exhibit J being specifically assigned to Purchaser and any
guarantees, licenses, approvals, certificates, permits and warranties relating
to the Property, and other intangible property relating to the Real Property,




--------------------------------------------------------------------------------



including, without limitation, the webnames pertaining to the Real Property
(including the domain name "tenwestatwestmoor.com," but expressly excluding all
information contained on Seller’s website pertaining to the Real Property), all
to the extent assignable (collectively, the "Intangible Property"). (The Real
Property, the Leases, the Personal Property, the Trade Names and the Intangible
Property are sometimes collectively hereinafter referred to as the "Property");
Notwithstanding the foregoing, and for avoidance of doubt, the Property does not
include the following (the "Excluded Property") (a) any trademarks, trade names,
service marks or other intangible property of any kind or nature owned directly
or indirectly by any Affiliate (as hereinafter defined) of Seller or any
Affiliate of any such Affiliate (other than Seller) or owned by any of the
tenants, contractors or licensees of Seller or the Real Property; (b) any right
to the use of the service mark or expression "5-Star Service" or "5-Star
Worldwide" (or any derivation thereof, or any substantially similar term) to
describe the services which Purchaser, as landlord under the Leases or under any
other leases, provides or will provide to tenants; (c) intentionally omitted;
(d) any computer software which either is licensed to Seller or which Seller
deems proprietary; (e) all of Seller's right and interest in and to all rents,
charges and other income accruing under the Leases for any period prior to and
including the date of Closing; (f) any property owned by any leasing or managing
agent for the Real Property, any direct or indirect beneficial owner or other
Affiliate of Seller or any Affiliate of any such agent, other than Seller, or by
tenants, contractors or licensees; (g) except or provided in Section 16, all
rights, claims and interests of Seller in, to and under all insurance policies
maintained by Seller; (h) cash and accounts; and (i) and any and all
"Proprietary Materials" (as hereinafter defined). For purposes of this
Agreement, the following terms shall heave the following meanings:
(i)    "Affiliate" means, with respect to any specified Person (as hereinafter
defined), any other Person that (1) directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
specified Person; (2) is a partner, member, manager, director, officer or
trustee of the specified Person or of any Person covered by clause (1) above or
clause (3) below; or (3) is a partner of a partnership or joint venture or
member of a limited liability company that owns, or is a beneficiary or trustee
of a trust that owns, or other owner of any stock or other evidences of
beneficial ownership in, the specified Person or any Person who directly or
indirectly through one or more intermediaries controls, or is controlled by or
under common control with, the specified Person (for purposes of this
definition, the term "control" means the possession, directly or indirectly, of
the power to direct or to cause the direction of the management and policies of
a Person, whether through the ownership of voting stock, beneficial interests or
partnership interests, by contract or otherwise);
(ii)    "Person" shall mean any natural person, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, joint venture, proprietorship, trust, association, governmental
authority or other entity, enterprise, authority or business organization; and

-2-

--------------------------------------------------------------------------------



(iii)    "Proprietary Materials" shall mean any appraisals, budgets, strategic
plans for the Real Property, analyses, (whether prepared internally or by
consultants), information regarding the marketing of the Real Property for sale,
submissions relating to Seller's obtaining of trust, corporate or partnership
authorization, attorney and accountant work product, attorney-client or other
privileged documents, or other information in the possession or control of
Seller or Seller's asset manager that Seller deems confidential or proprietary,
all of which shall be deemed confidential for purposes of this Agreement.
Without limiting the foregoing, "Proprietary Materials" includes all of Seller’s
content on the following website: http://www.tenwestatwestmoor.com; provided,
however, notwithstanding the foregoing, “Proprietary Materials” do not include
any documents or information that are delivered or made available to Purchaser
by Seller that are referenced on Exhibits C or M attached hereto.
Purchaser acknowledges that Seller has informed Purchaser that: (a) an Affiliate
of Seller parent has created a program to describe the services which Seller and
its Affiliates provide to the tenants of properties owned by Seller and those
Affiliates, and has named such program "5-Star Service" or "5-Star Worldwide";
(b) Seller and its Affiliates have expended significant sums of money to develop
its 5-Star Service program; and (c) Seller and its Affiliates intend at all
times that the expressions 5-Star Service and 5-Star Worldwide be proprietary.
Any unauthorized use of the expression 5-Star Service or 5-Star Worldwide to
describe property related services for tenants of any property owned by
Purchaser or any affiliate of Purchaser may cause damage to Seller or its
Affiliates. Accordingly, Purchaser covenants that it shall not use the term
5-Star Service or 5-Star Worldwide in connection with Purchaser's ownership of
the Property. Purchaser agrees that damages are an inadequate remedy for any
breach by it of this paragraph, and that Seller and any of Seller's Affiliates
are entitled to injunctive relief for any breach of this paragraph. Such
Affiliates of Seller are express third party beneficiaries of this paragraph,
which shall survive Closing.
3.    THE PURCHASE PRICE.
The purchase price for the Property is Eighty-Six Million Dollars ($86,000,000)
(the "Purchase Price") and shall be paid to Seller by Purchaser at the Closing
(as that term is defined in Section 14 below) as follows:
(a)    Within three (3) business days after execution of this Agreement by all
parties, Purchaser shall deposit in escrow with Lawyers Title Company, whose
mailing address is 4100 Newport Place Drive, Suite 120, Newport Beach,
California 92660, Attention: Joy Eaton; Telephone: (949) 724-3145, Facsimile:
(949) 271-5762, in its capacity as escrow agent ("Escrow Agent") an initial
earnest money deposit in immediately available funds in the amount of Two
Million Dollars ($2,000,000) (the "Deposit"). All references to the Deposit
shall include all interest accrued thereon.
(b)    The Deposit paid by Purchaser pursuant to the terms hereof shall be held
by Escrow Agent in an interest bearing account insured by the federal government
in an institution as directed by Purchaser and reasonably acceptable to Seller.
If the purchase and sale of the Property is consummated as contemplated
hereunder, the Deposit plus all

- 3 -



--------------------------------------------------------------------------------



interest accrued thereon shall be paid to Seller and credited against the
Purchase Price. If the purchase and sale of the Property is not consummated
because of the failure of any Purchaser’s Condition Precedent (as defined in
Section 9 below) or any other reason except for a default under this Agreement
on the part of Purchaser, the Deposit plus all interest accrued thereon shall be
immediately refunded to Purchaser. If the purchase and sale of the Property is
not consummated because of a default under this Agreement on the part of
Purchaser, the Deposit plus all interest accrued thereon shall be paid to and
retained by Seller pursuant to Section 17(b) below. Notwithstanding anything to
the contrary in this Agreement, if this Agreement terminates or the Closing
fails to occur, for any reason other than Purchaser’s default under this
Agreement, the Deposit shall be promptly returned to Purchaser.
(c)    The balance of the Purchase Price over and above the amounts paid by or
credited to Purchaser pursuant to Sections 3(a), (b) and (c) above shall be paid
to Seller by wire transfer of immediately available funds at the Closing, plus
or minus all prorations and adjustments as provided herein.
(d)    Additionally, at the same time as the deposit of the Deposit with the
Escrow Holder, Purchaser shall deliver to Seller in cash the sum of One Hundred
Dollars ($100.00) (the "Independent Contract Consideration") which amount has
been bargained for and agreed to as consideration for Purchaser’s exclusive
option to purchase the Real Property and the right to inspect the Real Property
as provided herein, and for Seller’s execution and delivery of this Agreement.
The Independent Contract Consideration is in addition to and independent of all
other consideration provided in this Agreement, and is nonrefundable in all
events.
4.    TITLE.
(a)    Seller has provided Purchaser a commitment to issue an owner’s policy of
title insurance (ALTA Form 2006) pertaining to the Real Property (the
"Commitment") prepared by Commonwealth Land Title Insurance Company, whose
mailing address is 888 South Figueroa Street, Suite 2100, Los Angeles, CA 90017,
Attention: Don Hallman, Telephone: (213) 330-3048, Facsimile: (213) 330-3085
(the "Title Company"), together with copies of all documents relating to the
title exceptions referred to in such Commitment. At Purchaser’s option,
Purchaser may coordinate all title matters directly with Bill Shebesta of the
Title Company, whose address is 888 South Figueroa Street, Suite 2100, Los
Angeles, CA 90017; Telephone: (213) 330-3049, Facsimile: (213) 330-3120.
Seller’s Title Company contact and Buyer’s Title Company contact shall enter
into a sharing arrangement pursuant to which they shall share credit for all of
the title insurance premiums payable in connection with the issuance of the
Approved Title Policy (as defined in Section 4(c) below) so that Seller’s Title
Company contact (Don Hallman) receives credit for 1/2 of the title insurance
premiums and Buyer’s Title Company contact receives credit for 1/2 of the title
insurance premiums. Seller acknowledges and agrees that Purchaser shall have the
right to procure “re-insurance” with respect to the Approved Title Policy to be
issued at Closing by other Affiliates of Fidelity National Title Insurance
Company at no cost to Seller or adjustment of the premium allocation described
above.

- 4 -



--------------------------------------------------------------------------------



(b)    Seller has delivered to Purchaser a copy of Seller’s updated survey of
the Real Property (the "Survey"). The Survey, and any updates thereto, shall be
at Purchaser’s sole cost and expense.
(c)    As soon as possible after the execution of this Agreement, Purchaser
shall confer with the Title Company and attempt to resolve title matters which
Purchaser might otherwise disapprove. If Purchaser is dissatisfied with the
condition of title or any matter shown on the Survey, Purchaser shall have the
right to terminate this Agreement by delivering written notice of such election
to Seller on or before of 5:00 p.m. (Los Angeles, CA time) on June 10, 2013
("Title Due Diligence Expiration Date"), in which case the Deposit, plus all
interest accrued thereon, shall be immediately refunded to Purchaser. Any
exception shown on the Title Commitment that Seller or the Title Company have
not agreed to remove or insure over as of the Title Due Diligence Expiration
Date shall be deemed approved by Purchaser and shall constitute a "Permitted
Exception" hereunder. Notwithstanding the foregoing, Purchaser shall have the
right to approve or disapprove, in its sole and absolute discretion, as
Permitted Exceptions any title matters which are first disclosed in writing to
Purchaser after the Title Due Diligence Expiration Date. Notwithstanding the
foregoing, Purchaser and Seller agree that (i) all non-delinquent property taxes
and assessments, (ii) the rights of the tenants under the Leases, as tenants
only, without any option to purchase or acquire an interest in the Property,
(iii) inchoate lien rights out of any work (including labor, services, materials
and equipment performed or supplied, as applicable in connection therewith) in
connection with any tenant improvements for which Purchaser is receiving a
credit under Section 13(a)(v), or any capital improvements for which Purchaser
is receiving a credit under Section 13(a)(vii), in the amounts correctly
referenced in the contractor’s certificate(s) required to be delivered to
Purchaser pursuant to the provisions of Section 10(d) below, and (iv) all
matters created by or on behalf of Purchaser, including, without limitation, any
documents or instruments to be recorded as part of any financing for the
acquisition of the Property by Purchaser, shall constitute "Permitted
Exceptions." Notwithstanding the foregoing, Seller shall cause any mortgages
created or assumed by, through or under Seller to be cancelled of record. Seller
shall execute at Closing an owner’s affidavit and any other documents,
undertakings or agreements required by the Title Company to issue an extended
coverage Owner’s Policy of Title Insurance (ALTA Form 2006) issued by the Title
Company as of the date and time of the recording of the Deed (as defined below),
in the amount of the Purchase Price, insuring Purchaser as owner of good,
marketable and indefeasible fee simple title to the Real Property, and subject
only to the Permitted Exceptions for the Real Property (the "Approved Title
Policy"). Notwithstanding anything stated to the contrary herein, except as
expressly provided in clause (iii) in Section 4(c) above, Permitted Exceptions
shall not include any mechanic’s liens affecting the Property other than
exceptions taken by the Title Company for mechanic's liens that might be filed
against the Property arising from work of improvements that remain unpaid and
for which Buyer receives a credit concurrently with the Closing. Nothing
contained in the preceding sentence is intended to obligate Seller to remove or
insure over any mechanic’s liens unless Seller agrees in writing to do so. For
avoidance of doubt, the Countrydale Agreement (as defined in Section 9(a)(x))
and the Conference Center Agreement (as defined in Section 10(e)) shall each be
deemed a Permitted Exception.

- 5 -



--------------------------------------------------------------------------------



(d)    Seller shall, at no cost, expense or liability to Seller, cooperate with
Purchaser’s efforts to obtain an estoppel certificate or estoppel certificates
from each declarant, association, committee, agent and/or other person or entity
having governing or approval rights under any declaration of covenants,
conditions and restrictions or similar instrument governing or affecting the
use, operation, maintenance, management or improvement of the Real Property as
described in the schedule attached as Exhibit T hereto (each a “CC&R Estoppel”).
In no event shall Purchaser's receipt of any CC&R Estoppel be a condition
precedent to any of Purchaser's obligations under this Agreement, nor shall
failure to obtain any CC&R Estoppel be a breach or default of Seller under this
Agreement.
5.    DUE DILIGENCE INSPECTIONS.
(a)    As used in this Agreement, the term "Due Diligence Period" shall mean the
period from the date hereof until 5:00 p.m. Los Angeles, California time on June
10, 2013. During the Due Diligence Period and thereafter through Closing, and
with reasonable advance notice to Seller, Purchaser, its agents and
representatives shall be entitled to enter onto the Real Property during
reasonable business hours (subject to the rights of tenants in possession) to
perform inspections and tests of the Property and the structural and mechanical
systems within any Improvements and interview tenants with Seller having the
right to be present during any such tenant interviews; provided, however, that
in no event shall (i) such inspections or tests unreasonably disrupt or disturb
the on-going operation of the Property or the rights of the tenants at the
Property, or (ii) Purchaser or its agents or representatives drill or bore on or
through the surface of the Property or perform any invasive testing without
Seller’s prior written consent, which consent may be given or withheld in
Seller’s sole and absolute discretion. After making such tests and inspections,
Purchaser agrees to promptly restore the Property to its condition prior to such
tests and inspections (which obligation shall survive the Closing or any
termination of this Agreement). Prior to Purchaser entering the Property to
conduct the inspections and tests described above, Purchaser shall obtain and
maintain, and shall cause each of its contractors and agents to maintain, at
Purchaser’s sole cost and expense, general liability insurance, in the amount of
One Million Dollars ($1,000,000) combined single limit for personal injury and
property damage per occurrence, such policies to name Seller and Seller's
property manager as additional insured parties, which insurance shall provide
coverage against any claim for personal liability or property damage caused by
Purchaser or its agents, employees or contractors in connection with any
entering of the Property. If Purchaser terminates this Agreement (other than as
a result of a default by Seller), then, upon request from Seller (and only if
and to the extent so requested), Purchaser agrees to promptly deliver to Seller
copies of all final third-party reports, studies and results of physical tests
and investigations obtained or conducted on behalf of Purchaser with respect to
the Property provided that all such reports shall be provided without any
representations and warranties on the part of Purchaser of any kind regarding
the accuracy or thoroughness of the information contained in the materials
delivered to Seller and subject to the confidentiality provisions contained
therein. Purchaser’s obligation to restore the Property and Purchaser’s delivery
obligation under the preceding sentence shall survive any termination of this
Agreement.

- 6 -



--------------------------------------------------------------------------------



(b)    Purchaser agrees to keep the Property free from all liens and agrees to
indemnify, defend, and hold harmless Seller, and Seller’s officers, directors,
shareholders, beneficiaries, members, partners, agents, employees and attorneys,
and their respective successors and assigns, from and against all claims,
actions, losses, liabilities, damages, costs and expenses (including, but not
limited to, attorneys’ fees and costs) incurred, suffered by or claimed against
Seller by reason of any damage to the Property or injury to persons caused by
Purchaser and/or its agents, employees or contractors in connection with
entering the Property; provided, however, that the indemnity set forth in this
Section 5(b) shall not apply (i) to pre-existing conditions at the Property
(except to the extent that Purchaser and/or its agents, representatives,
employees or contractors exacerbate such pre-existing condition, in which case
the indemnity set forth in this Section 5(b) shall apply to the extent of such
exacerbation), or (ii) to any loss arising from Seller’s own negligence or
willful misconduct. This indemnity shall survive the Closing or any termination
of this Agreement.
(c)    Purchaser acknowledges receipt of the documents listed on Exhibit C
relating to the Property (to the extent the same are in Seller’s possession or
control), subject to the confidentiality provisions of this Agreement. The
originals (and where originals are not available, copies) of all such documents
shall become the property of Purchaser upon Closing. Upon Closing, Seller may
retain copies of such documents which Seller may make at Seller’s sole cost and
expense. Purchaser acknowledges and agrees that, except as expressly set forth
herein, Seller makes no representations or warranties of any kind regarding the
accuracy or thoroughness of the information contained in the materials delivered
to Purchaser. Purchaser has informed Seller that Purchaser is required by law to
complete with respect to certain matters relating to the Property an audit
commonly known as a "3-14" Audit ("Purchaser’s 3-14 Audit"). In connection with
the performance of Purchaser’s 3-14 Audit, Seller shall during the Due Diligence
Period deliver to Purchaser, in addition to the documents listed on Exhibit C,
(i) the documents which are described on Exhibit M attached hereto, to the
extent in existence and in Seller’s possession (collectively, "Purchaser’s 3-14
Audit Documents") and (ii) provide to Purchaser in written form, answers to such
questions relating to the Property which are set forth in Exhibit M, to the
extent such information is in existence and in Seller’s possession.
Additionally, Seller covenants to cooperate with Purchaser and to make available
to Purchaser (at no cost or expense to Seller) all information needed to
evaluate and answer questions for the completion of Purchaser’s 3‑14 Audit.
Seller shall have no liability to Purchaser or Purchaser’s auditors in
connection with Purchaser’s 3-14 Audit and/or Purchaser’s 3-14 Audit Documents.
(d)    During the Due Diligence Period and thereafter through Closing, and with
reasonable advance notice to Seller, Purchaser, its agents and representatives
shall be entitled to inspect, during Seller’s regular business hours, any other
material documents relating to the Property (if any) in Seller’s possession
(provided, however, that, Seller makes no representations or warranties of any
kind regarding the accuracy or thoroughness of the information contained in such
documents), excluding, however, any Proprietary Materials.

- 7 -



--------------------------------------------------------------------------------



(e)    Purchaser may at any time during the Due Diligence Period terminate this
Agreement in its sole and absolute discretion, by sending to Seller and Escrow
Agent written notice indicating Purchaser’s election to so terminate the
Agreement. If Purchaser terminates this Agreement during the Due Diligence
Period, the Deposit, plus all interest accrued thereon, shall be immediately
refunded to Purchaser. Purchaser’s failure to terminate this Agreement prior to
the expiration of the Due Diligence Period in accordance with the provisions of
this Section 5 shall be deemed Purchaser’s election to proceed with the
transaction contemplated pursuant to this Agreement and the only remaining
contingencies to Purchaser’s obligation to consummate the transaction
contemplated herein shall be Purchaser’s Conditions Precedent as set forth in
Section 9(a) below. "Disclosure Materials" means all matters of record against
the Property disclosed by the Commitment, the documents listed on Exhibit C (to
the extent delivered to Purchaser in a "war room" website to which Purchaser is
granted access or otherwise prior to the expiration of the Due Diligence
Period), any disclosures in writing by or on behalf of Seller delivered to
Purchaser prior to the expiration of the Due Diligence Period and all other
matters actually known by Purchaser prior to the expiration of the Due Diligence
Period), and as disclosed in the tenant estoppel certificates delivered to
Purchaser pursuant to Section 9(a) below.
(f)    AS A MATERIAL INDUCEMENT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY SELLER, EXCEPT FOR CLAIMS AGAINST SELLER BASED (I) UPON A BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY SELLER IN SECTIONS 6 AND 18 OF THIS AGREEMENT
OR ANY INSTRUMENT EXECUTED BY SELLER AND DELIVERED BY SELLER TO PURCHASER AT
CLOSING, OR (II) UPON ANY OBLIGATIONS OR LIABILITIES OF SELLER EXPRESSLY
PROVIDED IN THIS AGREEMENT OR ANY INSTRUMENT EXECUTED BY SELLER AND DELIVERED BY
SELLER TO PURCHASER AT CLOSING, OR (III) SELLERS’ FRAUD, PURCHASER FOR ITSELF
AND ITS SUCCESSORS AND ASSIGNS AND ANYONE CLAIMING BY, THROUGH OR UNDER
PURCHASER HEREBY FULLY AND IRREVOCABLY RELEASES SELLER AND SELLER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, BENEFICIARIES, MEMBERS, PARTNERS, AGENTS, EMPLOYEES AND
ATTORNEYS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, FROM ANY AND ALL CLAIMS
THAT IT MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST SELLER AND SELLER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, BENEFICIARIES, MEMBERS, PARTNERS, AGENTS, EMPLOYEES AND
ATTORNEYS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, FOR ANY ACTION, CAUSE OF
ACTION, CLAIM, COST, DAMAGE, DEMAND, EXPENSE (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND EXPENSES), FINE, JUDGMENT, LIABILITY, LIEN, LOSS, OR
PENALTY, WHETHER FORESEEN OR UNFORESEEN, DIRECT OR INDIRECT, PAST, PRESENT OR
FUTURE (COLLECTIVELY, "RELEASED CLAIMS"), ARISING FROM OR RELATED TO THE
PHYSICAL CONDITION OF THE PROPERTY INCLUDING, WITHOUT LIMITATION, ANY
CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS ON OR IN THE PROPERTY, COMPLIANCE WITH
ANY LAWS, THE PRESENCE, DISCOVERY OR REMOVAL OF ENVIRONMENTALLY HAZARDOUS, TOXIC
OR DANGEROUS SUBSTANCES, OR ANY OTHER

- 8 -



--------------------------------------------------------------------------------



CONDITIONS (WHETHER PATENT, LATENT OR OTHERWISE) AFFECTING THE PROPERTY, OR ANY
LAW OR REGULATION APPLICABLE THERETO, INCLUDING, WITHOUT LIMITATION, (I) ANY AND
ALL RIGHTS PURCHASER MAY NOW OR HEREAFTER HAVE TO SEEK CONTRIBUTION FROM SELLER
UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT
OF 1980 ("CERCLA"), AS AMENDED BY THE SUPERFUND AMENDMENTS AND REAUTHORIZATION
ACT OF 1986 (42 U.S.C.A. § 9613), AS THE SAME MAY BE FURTHER AMENDED OR REPLACED
BY ANY SIMILAR LAW, RULE OR REGULATION, (II) ANY AND ALL CLAIMS, WHETHER KNOWN
OR UNKNOWN, NOW OR HEREAFTER EXISTING, WITH RESPECT TO THE PROPERTY UNDER
SECTION 107 OF CERCLA (42 U.S.C.A. § 9607), AND (III) ANY AND ALL CLAIMS,
WHETHER KNOWN OR UNKNOWN, BASED ON NUISANCE, TRESPASS OR ANY OTHER COMMON LAW OR
STATUTORY PROVISIONS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS
RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED
TERMS AND PROVISIONS, INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO UNKNOWN
AND SUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.
The foregoing waivers and releases by Purchaser shall survive the Closing and
the recordation of the Deed and shall not be deemed merged into the Deed upon
its recordation.
(g)    If during the Due Diligence Period, either Seller or Purchaser discover
any error or omission in any of the exhibits or schedules attached to this
Agreement, and if both parties acknowledge such error or omission, then the
exhibits and schedules shall be modified to correct such error or omission and
this Agreement shall be amended to replace the original exhibits and schedules
with the modified exhibits and schedules; provided, however, that no change will
be permitted to Exhibit G, Exhibit N or Exhibit O unless any party whose
obligations would be increased thereby approves such change.
6.    REPRESENTATIONS AND WARRANTIES OF SELLER.
Seller represents and warrants to Purchaser that the following matters are true
and correct as of the execution of this Agreement and as of the Closing:
(a)    Seller is a limited partnership, duly formed, validly existing and in
good standing under the laws of the State of Delaware. Seller has the full right
and authority to enter into this Agreement and to transfer all of the Property
and to consummate or cause to be consummated the transaction contemplated by
this Agreement. The person signing this Agreement on behalf of Seller is
authorized to do so.
(b)    This Agreement is, and all the documents executed by Seller which are to
be delivered to Purchaser at the Closing will be, duly authorized, executed, and
delivered by Seller, and is and will be legal, valid, and binding obligations of
Seller enforceable against Seller in accordance with their respective terms
(except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, moratorium and other

- 9 -



--------------------------------------------------------------------------------



principles relating to or limiting the right of contracting parties generally),
and does not and will not violate any provisions of any agreement to which
Seller is a party or to which it is subject.
(c)    To Seller’s actual knowledge, except as set forth in the Disclosure
Materials, there are no pending legal proceedings or administrative actions of
any kind or character adversely affecting the Property or Seller’s interest
therein as of the date of this Agreement.
(d)    To Seller’s actual knowledge, except as set forth in the Disclosure
Materials, Seller has received no written notice from any city, county, state or
other government authority of any violation of any statute, ordinance,
regulation, or administrative or judicial order or holding with respect to the
Property, which violation has not been corrected as of the date of this
Agreement.
(e)    Attached hereto as Exhibit B is a true and complete list of all Leases as
of the date of this Agreement. Except as set forth in the Disclosure Materials,
Seller has not received or given any written notice of a material default under
any Lease that remains uncured as of the date of this Agreement.
(f)    Except for the service contracts listed on Exhibit J, there are no other
service contracts to which Seller is a party to and which would be binding on
the Property or Purchaser after Closing. Seller has not entered into nor is
Seller a party to any other contracts relating to the Property that will be
binding on Purchaser or the Property after Closing, except for the Leases,
Permitted Exceptions and the service contracts listed on Exhibit J.
(g)    Seller is not a person or entity described by Section 1 of the Executive
Order (No. 13,224) Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079
(September 24, 2001), and does not engage in any dealings or transactions, and
is not otherwise associated, with any such persons or entities.
(h)    Seller has not received written notice of any contemplated condemnation,
eminent domain, or similar proceedings, for the Property.
(i)    All leasing commissions due in connection with the current term of all of
the Leases have been paid other than commissions set forth on Exhibit N which
shall be paid by Seller prior to Closing or credited to Purchaser as more
specifically provided for in Section 13(a)(v).
As used in this Agreement, the phrase "to Seller’s actual knowledge" or words of
similar import shall mean the actual (and not constructive or imputed)
knowledge, without independent investigation or inquiry, of Mark Zikakis and
Jackie Curtis (and Seller represents that Mark Zikakis and Jackie Curtis are the
individuals with primary responsibility for overseeing the management and
operation of the Property). The express representations and warranties made in
this Agreement shall not merge into any instrument or conveyance delivered

- 10 -



--------------------------------------------------------------------------------



at the Closing; provided, however, that Purchaser shall have the right to bring
an action against Seller on the breach of a representation or warranty hereunder
or in the documents delivered by Seller at the Closing, but only on the
following conditions: (a) the breach in question results from, or is based on, a
condition, state of facts or other matter that was not known prior to Closing by
Purchaser, and (b) Purchaser gives written notice of such breach to Seller
before the date that is six (6) months after the date of Closing (the "Survival
Period"), and Seller and Purchaser acknowledge and agree that the Survival
Period is reasonable. The term “survive” as used in the preceding sentence shall
mean that Purchaser may give written notice, at any time and from time to time
after the Closing, of any claim or claims for damages as a condition precedent
to its right to sue Seller for any breach of its representations and warranties
and such claims and right shall not merge into the Deed (as hereinafter defined)
or any documents executed by Seller pursuant hereto or in connection herewith,
but such claims and right shall continue after the Closing throughout the
Survival Period. Following the Closing, Purchaser’s sole and exclusive remedy
for any breach of Seller’s representations and warranties shall be an action at
law for actual damages as a consequence thereof, provided that, notwithstanding
anything to the contrary included in this Agreement, Seller shall not be liable
for any consequential, punitive or exemplary damages of any nature whatsoever,
and further provided that any such claim or action at law for actual damages
brought after the Closing based upon a misrepresentation or a breach of a
representation or warranty under this Agreement, or included in any documents
executed by Seller pursuant hereto or in connection herewith, shall be
actionable or enforceable if and only if written notice of such claim is
delivered by Purchaser to Seller prior to the expiration of the Survival Period.
Additionally, no such claim or action at law may be filed more than ninety (90)
days after the expiration of the Survival Period, Purchaser waiving the right to
file any such claim or action at law at any later date. If Purchaser fails to
timely notify Seller or file such action within the required time periods as
described above, such action shall be barred. Seller shall have no liability
with respect to any of the foregoing representations and warranties if, prior to
the Closing, Purchaser has actual knowledge (and not constructive or imputed) of
any information (from whatever source, including, without limitation, the
Disclosure Materials) that contradicts any of the foregoing representations and
warranties, or renders any of the foregoing representations and warranties
untrue or incorrect, and Purchaser nevertheless consummates the transaction
contemplated by this Agreement.
7.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER.
Purchaser represents and warrants to Seller that the following matters are true
and correct as of the execution of this Agreement and as of the Closing:
(a)    Purchaser is a limited liability company, duly formed, validly existing
and in good standing under the laws of the State of Delaware and at Closing
Purchaser (or its permitted assignee) will be qualified to do business in the
State in which the Real Property is located.
(b)    This Agreement is, and all the documents executed by Purchaser which are
to be delivered to Seller at the Closing will be, duly authorized, executed, and
delivered by Purchaser, and is and will be legal, valid, and binding obligations
of Purchaser enforceable against Purchaser in accordance with their respective
terms (except

- 11 -



--------------------------------------------------------------------------------



to the extent that such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium and other principles relating to or limiting the right of
contracting parties generally), and does not and will not violate any provisions
of any agreement to which Purchaser is a party or to which it is subject, which
violation would have a material adverse effect on Purchaser’s ability to perform
its obligations under this Agreement.
(c)    Purchaser is not and, throughout the period in which transactions under
this Agreement are occurring, will not be (i) an "employee benefit plan" as
defined in Section 3(3) of the U.S. Employee Retirement Income Security Act of
1974, as amended ("ERISA"), that is subject to Title I of ERISA, (ii) a "plan"
as defined in and subject to Section 4975 of the U.S. Internal Revenue Code of
1986, as amended, or (iii) an entity deemed to hold "plan assets" of any of the
foregoing within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA.
(d)    That (i) prior to the Closing, Purchaser will have had the opportunity to
investigate all physical and economic aspects of the Property and to make all
inspections and investigations of the Property which Purchaser deems necessary
or desirable to protect its interests in acquiring the Property, including,
without limitation, review of the Leases (and the rights of the tenants
thereunder), building permits, certificates of occupancy, environmental audits
and assessments, toxic reports, surveys, investigation of land use and
development rights, development restrictions and conditions that are or may be
imposed by governmental agencies, agreements with associations affecting or
concerning the Property, the condition of title, soils and geological reports,
engineering and structural tests, insurance contracts, contracts for work in
progress, marketing studies, cost-to-complete studies, governmental agreements
and approvals, architectural plans and site plans, and (ii) except as otherwise
expressly set forth in this Agreement or in any document executed by Seller and
delivered by Seller to Purchaser at Closing, neither Seller, nor anyone acting
for or on behalf of Seller, has made any representation, warranty, promise or
statement, express or implied, to Purchaser, or to anyone acting for or on
behalf of Purchaser, concerning the Property or the condition, use or
development thereof. Purchaser further represents and warrants that, in entering
into this Agreement, Purchaser has not relied on any representation, warranty,
promise or statement, express or implied, of Seller, or anyone acting for or on
behalf of Seller, other than as expressly set forth in this Agreement or in any
document executed by Seller and delivered by Seller to Purchaser at Closing, and
that all matters concerning the Property have been or shall be independently
verified by Purchaser prior to the Closing, and that, except as otherwise
expressly set forth in this Agreement or in any document executed by Seller and
delivered by Seller to Purchaser at Closing, Purchaser shall purchase the
Property on Purchaser’s own prior investigation and examination of the Property
(or Purchaser’s election not to do so); AND THAT, AS A MATERIAL INDUCEMENT TO
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER, PURCHASER IS PURCHASING
THE PROPERTY IN AN "AS IS" PHYSICAL CONDITION AND IN AN "AS IS" STATE OF REPAIR,
WITH ALL FAULTS, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
ANY DOCUMENT EXECUTED BY SELLER AND DELIVERED BY SELLER

- 12 -



--------------------------------------------------------------------------------



TO PURCHASER AT CLOSING. EXCEPT AS MAY BE SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT DELIVERED BY SELLER TO PURCHASER AT CLOSING, PURCHASER WAIVES, AND
SELLER DISCLAIMS, ALL WARRANTIES OF ANY TYPE OR KIND WHATSOEVER WITH RESPECT TO
THE PROPERTY, WHETHER EXPRESS OR IMPLIED, INCLUDING, BY WAY OF DESCRIPTION BUT
NOT LIMITATION, THOSE OF FITNESS FOR A PARTICULAR PURPOSE AND USE.
Notwithstanding anything to the contrary herein, Purchaser and Seller
acknowledge that any written disclosures made by Seller prior to the Closing
shall constitute notice to Purchaser of the matter disclosed, and Seller shall
have no further liability thereafter if Purchaser thereafter consummates the
transaction contemplated hereby. If the subject matter of such disclosure
constitutes a default by Seller under this Agreement, Purchaser shall have the
rights and remedies provided for in this Agreement for defaults by Seller prior
to Closing. The provisions of this Section 7(d) shall survive the Closing.
(e)    Purchaser is not a person or entity described by Section 1 of the
Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 24, 2001), and does not engage in any dealings or
transactions, and is not otherwise associated, with any such persons or
entities.
8.    CONFIDENTIALITY.
Purchaser agrees that it shall keep confidential the non-public information
contained in the Disclosure Materials and all other information obtained by
Purchaser with respect to the Property and shall not disclose such information
to any third parties, except that Purchaser shall have the right to provide such
information to its lenders, consultants, attorneys and prospective investors in
connection with Purchaser’s acquisition of the Property (provided that Purchaser
shall instruct the aforesaid parties to maintain the confidentiality of such
information). If the transaction contemplated by this Agreement is not
consummated for any reason, Purchaser promptly shall return to Seller, and
instruct its representatives, consultants, attorneys, and prospective investors
to return to Seller, all copies and originals of the Disclosure Materials
previously provided for inspection by Seller to Purchaser. Notwithstanding the
foregoing and anything to the contrary in this Agreement, nothing contained
herein shall impair Purchaser’s (or its permitted assignee’s) right to disclose
information relating to this Agreement or the Property (a) to any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers and/or broker dealers evaluating Purchaser
or its permitted assignees, (b) in connection with any filings (including any
amendment or supplement to any S 11 filing) with governmental agencies
(including the SEC) by any REIT holding an interest (direct or indirect), or
considering holding an interest, in any permitted assignee of Purchaser, (c) to
any broker/dealers in the REIT’s or Purchaser’s broker/dealer network and any of
the REIT’s or Purchaser’s investors, or (d) to the extent required by law or any
judicial proceeding. The provisions of this Section 8 shall survive any
termination of this Agreement. This Section 8 shall cease to apply to Purchaser
upon the Closing of the purchase and sale contemplated by this Agreement.

- 13 -



--------------------------------------------------------------------------------



9.    CONDITIONS PRECEDENT TO CLOSING.
(a)    The following shall be conditions precedent to Purchaser’s obligation to
consummate the purchase and sale transaction contemplated herein (the
"Purchaser’s Conditions Precedent"):
(i)    Purchaser shall not have terminated this Agreement in accordance with
Section 4, Section 5, Section 16(a), Section 16(b), Section 17 or any other
applicable section of this Agreement within the time periods described in said
sections.
(ii)    Title Company shall be irrevocably committed to issue, at the Closing,
the Approved Title Policy, subject to Purchaser's payment of the title premiums
for which Purchaser is responsible hereunder.
(iii)    Purchaser shall have received, no less than three (3) business days
prior to the Closing, executed estoppel certificates in the form of the Approved
Estoppels (as defined below) (with no changes other than de minimis changes
reasonably approved by Purchaser) and not disclosing the existence of any
default under the Leases referenced therein, from tenants occupying at least
eighty percent (80%) of the leasable space in the Improvements which is leased
as of the date of this Agreement and specifically including all of the Major
Tenants. Each executed estoppel certificate delivered to Purchaser shall be
deemed to be satisfactory to Purchaser unless Purchaser provides Seller with
written notice within three (3) business days of Purchaser’s receipt of such
estoppel certificate of its disapproval of such estoppel certificate and the
basis of such disapproval. A "Major Tenant" means each of the following tenants
at the Property: Ball Corporation, LPS, DataLogix, Reed Group, HID Global, Urban
Lending Solutions, and Tandberg Data. Seller’s failure to obtain said estoppel
certificates shall not be a default by Seller under this Agreement. Seller has
prepared, or caused to be prepared, and delivered on May 22, 2013, to Purchaser
for review and approval the estoppel certificates Seller intends to deliver to
the tenants, which were based on the form of estoppel certificate in the form
attached hereto as Exhibit D. Seller shall, promptly after receiving Purchaser's
approval thereof, remit, or cause to be remitted, the estoppel certificates to
all the tenants of the Property for signature with any corrections provided by
Purchaser. If Purchaser fails to notify Seller of its approval of, or any
changes to, the estoppel certificates it receives from Seller for approval
within three (3) business days following Purchaser’s receipt of the same, Seller
may forward such estoppel certificates to all the tenants of the Property
without Purchaser’s prior approval. Estoppel certificates prepared by Seller and
approved (or deemed approved) by Purchaser as provided above are referred to,
collectively, as "Approved Estoppels". Notwithstanding the foregoing, in the
event the condition described in this Section 9(a)(iii) shall not have been
satisfied, either Seller or Purchaser may elect by notice to the other to extend
the Closing for a period not to exceed thirty (30) days in order to satisfy such
condition.

- 14 -



--------------------------------------------------------------------------------



(iv)    There shall be no material breach of any of Seller’s representations,
warranties or covenants set forth in Section 6, Section 10 and Section 18, as of
the Closing.
(v)    Seller shall have duly performed all material covenants and agreements to
be performed by Seller under this Agreement.
(vi)    Purchaser has received the contractor certificates to which it is
entitled under Section 10(d) herein.
(vii)    Seller shall have delivered to the Escrow Agent the items described in
Section 11.
(viii)    None of the CC&R Estoppels received by Seller disclose either (A) any
existing, uncured material default by Seller under the documents that are the
subject of such CC&R Estoppels, which default remains uncured at Closing, or (B)
any monetary obligation of Seller under such documents that is past due, unless
Seller agrees to give Purchase a credit against the Purchase Price in such
amount at Closing.
(ix)    Seller has provided Purchaser with all information needed for Purchaser
to complete Purchaser’s 3-14 Audit and Purchaser’s 3-14 Audit has been
completed.
(x)    Seller shall have obtained and filed (or be prepared to file as a part of
the Closing) in the deed records for Jefferson County, Colorado that certain
Countrydale Metropolitan District General Fund Fee Agreement among Seller and
each of the owners of the improved real properties located at 10955 Westmoor
Drive, 11000 Westmoor Circle, 11300 Westmoor Circle and 11400 Westmoor Circle,
Westminster, Colorado, being a part of the Westmoor Technology Park (the
"Countrydale Agreement"), which Countrydale Agreement must be in form and
substance reasonably satisfactory to Purchaser, and must include the joinder and
subordination of any lender holding a deed of trust or other security instrument
encumbering the real property referred to therein, other than Seller's lender.
The conditions set forth in this Section 9(a) are solely for the benefit of
Purchaser and may be waived only by Purchaser. Purchaser shall, at all times
prior to the termination of this Agreement, have the right to waive any of these
conditions.
(b)    The following shall be conditions precedent to Seller’s obligation to
consummate the purchase and sale transaction contemplated herein (the "Seller’s
Conditions Precedent"):
(i)    Purchaser shall not have terminated this Agreement in accordance with
Section 4, Section 5, Section 16(a) or Section 16(b) of this Agreement within
the time periods described in said Sections.

- 15 -



--------------------------------------------------------------------------------



(ii)    Purchaser shall have delivered to Escrow Agent, prior to the Closing,
for disbursement as directed hereunder, all cash or other immediately available
funds due from Purchaser in accordance with this Agreement.
(iii)    There shall be no material breach of any of Purchaser’s
representations, warranties or covenants set forth in Section 5 and Section 7,
as of the Closing.
(iv)    Purchaser shall have delivered to Escrow Agent the items described in
Section 12.
(v)    Purchaser shall have duly performed all material covenants and agreements
to be performed by Purchaser under this Agreement.
The conditions set forth in this Section 9(b) are solely for the benefit of
Seller and may be waived only by Seller. Seller shall, at all times prior to the
termination of this Agreement, have the right to waive any of these conditions.
(c)    Except in those instances where this Agreement automatically terminates
pursuant to its terms, if any condition is not satisfied or waived within the
time period and in the manner set forth in this Agreement, then the party for
whose benefit the condition exists (as provided in this Section 9) may terminate
this Agreement by delivering written notice to the other party and to Escrow
Agent after the end of the applicable time period but prior to the Closing and,
in the event of a termination pursuant to this Section 9, neither party shall
have any further rights or obligations hereunder (except as may be expressly
provided to the contrary elsewhere in this Agreement), and any money (including,
without limitation, the Deposit and all interest accrued thereon) or documents
in escrow shall be returned to the party depositing the same.
10.    COVENANTS OF SELLER.
Seller covenants with Purchaser, as follows:
(a)    After the date hereof and prior to the expiration of the Due Diligence
Period, Seller shall not enter into any new leases, or amend, modify or extend
any existing Leases, in any case without the prior written consent of Purchaser
(which consent shall not be unreasonably withheld or delayed). After the
expiration of the Due Diligence Period and prior to the Closing Date, Seller
shall not enter into any new leases, or amend, modify or extend any existing
Leases, in any case without the prior written consent of Purchaser (which may be
withheld in Purchaser’s sole and absolute discretion). Prior to the expiration
of the Due Diligence Period, if Purchaser fails to respond within three (3)
business days after Seller’s request for consent to a new Lease or amendment,
modification or extension of any existing Lease, Purchaser shall be deemed to
have consented to the same. After the expiration of the Due Diligence Period, if
Purchaser fails to respond within three (3) business days after Seller’s request
for consent to a new lease or amendment, modification or extension of any
existing Lease, Purchaser shall be deemed to have disapproved the same. If
Purchaser consents (or is deemed to consent) to any such new lease, or to the
amendment, modification or extension of any

- 16 -



--------------------------------------------------------------------------------



existing Lease and the transaction contemplated by this Agreement is
consummated, Purchaser shall be solely responsible for the payment of all
leasing commissions in connection therewith and any tenant improvement costs or
allowance, move-in allowance and any other payment to the tenant thereunder
(whether coming due prior to the Closing [if the transaction contemplated by
this Agreement closes, in which case any such amount shall be payable to Seller
at the Closing to the extent paid by Seller], or coming due after the Closing)
to the extent the amount of such costs, payments and commissions were contained
in the information relating to such new lease or modification of any existing
Lease delivered to and approved by Purchaser.
(b)    Until the Closing, Seller shall keep the Property insured against fire,
vandalism and other loss, damage and destruction to the extent and in the
amounts maintained on the date of this Agreement, provided, however, that
Seller’s insurance policies shall not be assigned to Purchaser at the Closing,
and Purchaser shall be obligated to obtain its own insurance coverage from and
after the Closing.
(c)    Until the Closing, Seller shall operate and maintain the Property in the
manner being operated and maintained on the date of this Agreement.
(d)    Seller shall give a written notice of termination for any of the service
contracts required to be terminated by Purchaser by written notice given to
Seller no later than the expiration of the Due Diligence Period which are
terminable without cost or penalty to Seller, it being understood that Purchaser
shall be responsible to assume all such service contracts described on Exhibit J
which are not terminable by Seller without cost or penalty. If Purchaser does
not provide notice to Seller on a date that is more than thirty (30) days prior
to Closing of Purchaser's election to have Seller terminate a service contract
at Closing, Purchaser shall give Seller a credit at Closing in the amount of the
per diem cost under such service contract for each day after Closing that Seller
incurs such cost as the result of Purchaser's failure to give Seller such notice
more than thirty (30) days prior to Closing. Seller further agrees that, after
the date of this Agreement, Seller shall not enter into any new service
contracts or extend, renew or materially modify any existing service contracts
except those that are terminable by Seller at will without penalty or cost
effective as of Closing. Notwithstanding anything to the contrary contained
herein, Purchaser shall be required to assume:
(i)    contract for elevator modernization work listed on Exhibit J attached
hereto;
(ii)    [Intentionally deleted]; and
(iii)    all capital contracts and contracts pertaining to works of improvement
described on Exhibit O hereto and all tenant work contracts entered into after
the date of this Agreement by Seller pursuant to leases or lease amendments
approved by Purchaser pursuant to Section 10(a) or set forth on Exhibit S;
provided, however, Purchaser shall only be required to assume each such contract
(but only to the extent such tenant work contracts entered into after the date
of this Agreement by Seller have been approved by Purchaser pursuant to

- 17 -



--------------------------------------------------------------------------------



this Agreement, such approval not to be unreasonably withheld, delayed or
conditioned) ("Future Tenant Improvement Contracts"); if the work required to be
completed under such contract has not been completed as of Closing.
For each such contract described on Exhibit O and each Future Tenant Improvement
Contract which Purchaser is required to assume, Seller shall, prior to or at
Closing, provide Purchaser with a certificate in the form of Exhibit P attached
hereto from the contractor under each such contract, and Seller shall credit
Purchaser at Closing for any unfunded amounts under all such contracts as more
specifically provided for in Section 13(a)(vii) and in the amounts correctly
reflected in the contractor's certificates required to be delivered to
Purchaser. Seller shall terminate any management and leasing agreements for the
Property at Closing.
(e)    During the pendency of this Agreement, Seller shall not alienate, lien,
encumber or otherwise transfer all or any interest in the Property (other than
to Purchaser at the Closing and other than the filing of record of the
Countrydale Agreement and that certain Conference Center Agreement, dated March
19, 2013, among Seller, Westmoor 11000 LL, LLC, Westmoor 11300 LL, LLC and
Westmoor 11400 LL, LLC (the "Conference Center Agreement")).
(f)    During the pendency of this Agreement, Seller shall not market, solicit,
negotiate, or enter into any agreement with any party other than Purchaser for
the sale or transfer of any interest in the Property.
(g)    Promptly following Closing, Seller shall (i) shut down any websites
pertaining to the Real Property, and (ii) cooperate with Purchaser, at
Purchaser's sole cost and expense, to perfect the assignment to Purchaser and
obtain any required consent of a third party to the assignment of any warranties
included as part of the Intangible Property. The provisions of this Section
10(g) shall survive Closing.
(h)    After the expiration of the Due Diligence Period, Seller shall, upon
request from Purchaser, deliver subordination, non-disturbance and attornment
agreements (each, a “SNDA”) prepared by Purchaser to the Major Tenants and
request that they execute the same in connection with the potential sale of the
Property; provided, however, that in no event shall Seller be required to
deliver an SNDA to any Major Tenant unless such Major Tenant has returned (and
Purchaser has approved or been deemed to approve) its applicable Approved
Estoppel. In no event shall Purchaser’s receipt of any SNDA(s) be a condition
precedent to any of Purchaser’s obligations under this Agreement, nor shall
failure to obtain any SNDA be a breach or default of Seller under this
Agreement.
11.    SELLER’S CLOSING DELIVERIES.
At least one (1) business day prior to the Closing, Seller shall deliver or
cause to be delivered to Escrow Agent the following:
(a)    A deed executed by Seller, in the form of Exhibit E (the "Deed").

- 18 -



--------------------------------------------------------------------------------



(b)    A Bill of Sale executed by Seller, in the form of Exhibit F attached
hereto (the "Bill of Sale").
(c)    A certification from the Seller as required by the Foreign Investors Real
Property Tax Act, as amended, that Seller is not a "foreign person" (the
"Certificate of Non-Foreign Status").
(d)    A customary affidavit sufficient for the Title Company to issue the
Approved Title Policy and to delete any exceptions for parties in possession
(other than tenants under the Leases) and mechanics' or materialmen’s therefrom
(the "Title Affidavit").
(e)    A General Assignment executed by Seller, in the form of Exhibit H
attached hereto assigning to Purchaser all of Seller’s interest under the
service contracts to be assigned to Purchaser at Closing (the "General
Assignment").
(f)    An Assignment of Leases executed by Seller, in the form of Exhibit I
attached hereto, assigning to Purchaser all of Seller’s interest under the
Leases to be assigned to Purchaser at Closing (the "Assignment of Leases").
(g)    A closing statement reflecting the Purchase Price and all adjustments,
prorations, credits, costs and expenses set forth herein (the "Closing
Statement") approved by Seller.
(h)    A notice in the form attached hereto as Exhibit K (the "Tenant Notice"),
executed by Seller which Purchaser shall send to each tenant under each of the
Leases promptly after the Closing.
(i)    A Seller’s residency certification/exemption, if required by applicable
law.
(j)    A closing instruction letter from Seller to the Escrow Agent.
(k)    A Colorado Department of Revenue Form 1083 – Information with Respect to
a Conveyance of a Colorado Real Property Interest, executed by Seller.
(l)    Any other funds, documents, instruments or agreements (signed by Seller
and acknowledged, if appropriate) reasonably necessary to effectuate the
transaction contemplated by this Agreement.
(m)    A certificate executed by Seller certifying to Purchaser that Seller has
no actual knowledge of any breach by Seller of any of the representations and
warranties made by Seller in this Agreement or, if applicable, disclosing any
such breach.
(n)    If and only if executed by the other parties thereto, with the joinders
of lenders as required by Section 9(a)(x), an execution counterpart of the
Countrydale Agreement signed by Seller, it being agreed that Seller will not be
obligated to execute and deliver the Countrydale Agreement until all other
parties thereto have executed such agreement and the joinders thereto.

- 19 -



--------------------------------------------------------------------------------



12.    PURCHASER’S CLOSING DELIVERIES.
At least one (1) business day prior to the Closing (unless a different day is
specified below), Purchaser shall deliver to Escrow Agent:
(a)    By 11:00 A.M. Pacific Time on the day of the Closing, the balance of the
Purchase Price in excess of the Deposit, together with such other sums as Escrow
Agent shall require to pay Purchaser’s share of the Closing costs, prorations,
reimbursements and adjustments as set forth in Sections 13 and 15 herein, in
immediately available funds.
(b)    An executed counterpart of the General Assignment and the Assignment of
Leases, whereby Purchaser shall assume the obligations relating to the matters
set forth in such documents.
(c)    The Closing Statement approved by Purchaser.
(d)    The Tenant Notice executed by Purchaser which Purchaser shall send to
each tenant under each of the Leases promptly after Closing.
(e)    A closing instruction letter from Purchaser to the Escrow Agent.
(f)    A Real Property Transfer Declaration (TD-1000) executed by Purchaser.
(g)    Any other funds, documents, instruments or agreements (signed by
Purchaser and acknowledged, if appropriate) reasonably necessary to effectuate
the transaction contemplated by this Agreement.
13.    PRORATIONS AND ADJUSTMENTS.
(a)    The following shall be prorated and adjusted between Seller and Purchaser
as of the day of the Closing based on the periods to which they relate and are
applicable (regardless of when payable), except as otherwise specified:
(i)    Non-delinquent general real estate, personal property and ad valorem
taxes and assessments, and any improvement or other bonds encumbering the
Property, for the 2013 Calendar Year (and that are payable in 2014), and any
other assessments payable for 2013 and prior years to any quasi-public or
private association, including, without limitation, amounts payable under that
certain Exclusion and Service Agreement respecting the Countrydale Metropolitan
District.
(ii)    Non-delinquent utility charges, if any, and such other items that are
customarily prorated in transactions of this nature shall be ratably prorated.
(iii)    Rent and other charges under the Leases shall be prorated. Rents and
other charges under the Leases which are unpaid or delinquent as of the Closing
shall not be prorated, and rents and other amounts received by Purchaser after
the Closing from a tenant owing such delinquent rent or other charges shall

- 20 -



--------------------------------------------------------------------------------



be applied (A) first, to rents due from such tenant for the month in which such
payment is received by Purchaser; (B) second, to rents attributable to any
period after the Closing which are past due on the date of receipt; and (C)
finally, to rents and other charges delinquent as of the Closing (and Purchaser
promptly shall remit such amounts to Seller). Purchaser agrees that it shall use
commercially reasonable efforts to collect any such delinquent rents by
continuing to bill tenants for any delinquent rents (provided, however, that
Purchaser shall have no obligation to terminate the Lease or to institute legal
proceedings, including an action for unlawful detainer, against a tenant owing
delinquent rents).
(iv)    The amount of all unapplied security deposits under the Leases shall be
credited to Purchaser; provided, however, that if any tenant security deposit is
in the form of a letter of credit, there shall be no credit against the Purchase
Price with respect to any such tenant security deposit. At Closing, Seller shall
deliver an original of each letter of credit serving as a tenant security
deposit to Purchaser through escrow along with the documents executed by Seller
that are required to be executed by Seller to transfer such letter of credit to
Purchaser. Following Closing, Purchaser shall, at Seller’s cost and expense,
deliver the same, along with any required fees paid by Seller, to the issuing
bank so that the same can be processed and transferred to Purchaser.
(v)    Except as hereinbelow expressly provided, Seller is responsible for the
tenant improvement costs and/or tenant improvement allowances (including space
planning and architectural costs) and leasing commissions due in connection with
the current term of all of the Leases entered into on or before May 22, 2013,
and those remaining to be paid are identified on Exhibit N attached hereto. To
the extent that any of the same have not been paid as of the Closing, Seller
shall provide Purchaser a credit against the Purchase Price at Closing, and
Purchaser shall, to the extent of such credit, be responsible for the same after
the Closing. Purchaser shall be responsible, without a credit against the
Purchase Price, for (i) all leasing commissions and tenant improvement costs due
in connection with new leases or any extensions, renewals or expansions by any
tenants after May 22, 2013, to the extent the amount of such commissions and
tenant improvement costs were disclosed to Purchaser in writing prior to the
expiration of the Due Diligence Period or otherwise approved by Purchaser in
connection with Purchaser’s approval of any such new lease, lease extension,
renewal or expansion, and (ii) the leasing commissions and tenant improvement
costs due in connection with the leases or potential leases or lease renewals or
expansions with the parties described on Exhibit S attached hereto to the extent
such tenant improvement costs and leasing commissions are disclosed in Exhibit S
attached hereto or are otherwise hereafter approved (or deemed approved) by
Purchaser pursuant to Section 10(a). At Closing, Purchaser will pay to Seller
(or the credit from Seller to Purchaser shall be reduced by) an amount equal
to the sum of (x) the portion of any leasing commissions, tenant improvement
costs and other expenses, including reasonable attorneys' fees, actually paid by
Seller after the Effective Date and prior to Closing pursuant to the negotiation
and execution of any new leases or renewal or expansion of any Lease approved
(or deemed

- 21 -



--------------------------------------------------------------------------------



approved) by Purchaser pursuant to Section 10(a), and only to the extent such
amounts were disclosed to Purchaser in writing and approved (or deemed approved)
by Purchaser pursuant to Section 10(a), plus (y) an amount equal to any leasing
commissions and tenant improvement costs disclosed on Exhibit S that are paid by
Seller to Closing.
(vi)    Purchaser shall be entitled to a credit against the Purchase Price at
Closing for any and all remaining abated rent after Closing, reflected on
Exhibit G attached hereto.
(vii)    Purchaser shall be credited at Closing for all unsatisfied amounts
under all capital contracts and contracts pertaining to works of improvement
entered into by Seller prior to the date of this Agreement with respect to the
Property including, without limitation, the costs identified on Exhibit O
attached hereto. Seller shall remain responsible for satisfying any of such
costs which were not credited (but were supposed to be credited) to Purchaser at
Closing.
(b)    For purposes of calculating prorations, Purchaser shall be deemed to be
in title to the Property, and, therefore, entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs. All such prorations shall be made on the basis of the actual number of
days of the month which shall have elapsed as of the day of the Closing and
based upon the actual number of days in the month and a three hundred sixty-five
(365) day year. Seller shall prepare a schedule of prorations and deliver it to
Purchaser not less than two (2) business days prior to Closing.
(c)    The amount of such prorations shall be initially performed by Seller and
Purchaser at Closing but shall be subject to adjustment in cash after the
Closing outside of escrow as and when complete and accurate information becomes
available, if such information is not available at the Closing. Seller and
Purchaser agree to cooperate and use their best efforts to make such adjustments
no later than six (6) months after the Closing (except as provided in clause (B)
below and with respect to property taxes, which shall be adjusted within ninety
(90) days after the tax bills for the applicable period are received). Without
limiting the generality of the foregoing, Seller and Purchaser agree that:
(i)    (A) Seller has completed and sent to the tenants under the Leases
year-end reconciliations of reimbursable expenses under the Leases for the year
ending December 31, 2012. Seller is responsible for providing Purchaser with a
credit against the Purchase Price at Closing for any amounts that the tenants
under Leases overpaid during 2012, but only to the extent such amounts have not
been paid to such tenants prior to Closing or credited to such tenants' rent
obligations attributable to any period accruing prior to Closing (with respect
to any such amounts that have been paid to tenants prior to Closing or credited
to such tenants' rent obligations, Purchaser shall be entitled to written
evidence thereof reasonably satisfactory to Purchaser confirming the same), and
Seller is entitled to any amounts (if, and when, received from the tenants) that
tenants under the

- 22 -



--------------------------------------------------------------------------------



Leases underpaid during 2012 (and, with respect to any such amounts payable to
Seller, Purchaser agrees that it shall use commercially reasonable efforts to
collect such amounts by billing tenants for such amounts, provided, however,
that Purchaser shall have no obligation to institute legal proceedings,
including an action for unlawful detainer, against a tenant owing any such
amounts);
(B)    with respect to any year-end reconciliations of reimbursable expenses
under the Leases for the year ending December 31, 2013, Seller and Purchaser
shall cooperate to complete such reconciliations no later than May 31, 2014,
with Seller responsible for amounts owing to tenants under the Leases, and
entitled to amounts payable by tenants under the Leases (as the case may be),
with respect to periods prior to the Closing, and with Purchaser responsible for
amounts owing to tenants under the Leases, and entitled to amounts payable by
tenants under the Leases (as the case may be), with respect to periods from and
after the Closing (and, with respect to any such amounts payable to Seller,
Purchaser agrees that it shall use commercially reasonable efforts to collect
such amounts by billing tenants for such amounts, provided, however, that
Purchaser shall have no obligation to institute legal proceedings, including an
action for unlawful detainer, against a tenant owing any such amounts);
(ii)    with respect to any property tax appeals or reassessments filed by
Seller for tax years prior to the year in which the Closing occurs, Seller shall
be entitled to the full amount of any refund or rebate resulting therefrom
(subject to any requirement under the Leases to pay to the tenants thereunder a
share of any such refund or rebate, which shall be Seller’s sole obligation),
and with respect to any property tax appeals or reassessments filed by Seller or
Purchaser for the tax year in which the Closing occurs, Seller and Purchaser
shall share the amount of any rebate or refund resulting therefrom (after first
paying to Seller or Purchaser all costs and expenses incurred by such party in
pursuing such appeal or reassessment) in proportion to their respective periods
of ownership of the Property for such tax year (with Seller and Purchaser each
obligated for any amount of such refund or rebate required to be paid to the
tenants under the Leases for its respective period of ownership of the Property
for such tax year). To the extent not already approved by Seller prior to the
date hereof, the settlement of any tax appeals or settlements for the year in
which the Closing occurs (including, without limitation, any stipulation of
settlement document) shall be subject to Purchaser’s prior written approval
which approval shall not be unreasonably withheld, conditioned or denied; and
(iii)    in no event will there be any proration of insurance premiums under
Seller’s existing policies of insurance relating to the Property, and Purchaser
acknowledges and agrees that none of Seller’s insurance policies (or any
proceeds payable thereunder, except as expressly provided for in Section 16
below) will be assigned to Purchaser at the Closing, and Purchaser shall be
solely obligated to obtain any and all insurance that it deems necessary or
desirable.

- 23 -



--------------------------------------------------------------------------------



(d)    Except as set forth in this Section 13, all items of income and expense
which accrue for the period prior to the Closing will be for the account of
Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Purchaser. The provisions of this
Section 13 shall survive the Closing.
14.    CLOSING.
(a)    The purchase and sale contemplated herein shall close (the "Closing") on
June 11, 2013, subject to Purchaser’s and Seller’s right to extend the Closing
as provided in Section 9(a)(iii) above. As used herein, the term "Closing" means
the date and time that the transaction contemplated by this Agreement is
consummated (meaning the time that the Purchase Price and the Deed are
exchanged). The parties shall conduct an escrow-style closing through the Escrow
Agent so that it will not be necessary for any party to attend the Closing.
Provided all conditions precedent to Seller’s obligations hereunder have been
satisfied, Seller agrees to convey the Property to Purchaser upon confirmation
of receipt of the Purchase Price by the Escrow Agent as set forth below.
Provided all conditions precedent to Purchaser’s obligations hereunder have been
satisfied, Purchaser agrees to pay the amount specified in Section 3 by timely
delivering the same to the Escrow Agent no later than 11:00 A.M. Pacific Time on
the day of the Closing. Upon Closing, Seller will deliver to Purchaser at the
Property: originals or, if originals are unavailable, copies, of the Leases and
all service contracts then in effect to the extent in Seller’s possession;
originals or, if originals are unavailable, copies, of the documents listed on
Exhibit C, plans and specifications, technical manuals and similar materials for
the Improvements to the extent same are in Seller’s possession and have not
previously been provided to Purchaser; originals or, if originals are
unavailable, copies, of all books and records relating to the operation of the
Property and maintained by Seller during Seller’s ownership thereof, to the
extent same are in Seller’s possession, but excluding Proprietary Materials;
originals or, if originals are unavailable, copies, of all permits, licenses and
approvals relating to the ownership, use or operation of the Property, to the
extent same are in Seller’s possession; and keys and combinations in Seller’s
possession relating to the operation of the Property.
(b)    Such local or state tax, bulk sales, withholding and other statements,
certificates, filings, affidavits and other documents as may be necessary or
appropriate for purposes of recordation of the Deed or as otherwise required
under law in connection with the transactions contemplated herein (including,
without limitation, those necessary for the Property to be sold to Purchaser
without imposition of obligations or liabilities on Purchaser or the Property
which Purchaser has not expressly agreed to assume), shall be properly executed
and delivered by Seller or Purchaser, as applicable, consistent with the terms
of this Agreement. Seller and Purchaser shall cooperate to make any pre-closing
filings required in connection with any of the transactions contemplated by this
Agreement. Purchaser and Seller also agree to execute, acknowledge, and deliver
all such further documentation as is reasonably necessary and desirable to fully
carry out this Agreement and to fully consummate and effect the transactions as
contemplated by this Agreement.

- 24 -



--------------------------------------------------------------------------------



(c)    Possession of the Real Property, subject to the Permitted Exceptions,
will be delivered by Seller to Purchaser on the date of Closing.
15.    CLOSING COSTS.
Seller shall pay all premiums and charges (including, without limitation, the
costs of all title run downs, and examinations of title and other costs
associated with any updates of the Commitment) of the Title Company for the
Commitment and the Approved Title Policy (but not the cost of any endorsements
requested by Purchaser, including, without limitation, any extended coverage
endorsement, the cost of which endorsements shall be Purchaser's obligation).
Seller shall also pay all costs incurred in connection with causing the Title
Company to cure or remove any title objections to the extent Seller specifically
agrees or is required to cure or remove such items pursuant to Section 4 above
and fifty percent (50%) of all escrow costs and the fee for recording the Deed.
Seller shall pay all transfer taxes or similar impositions imposed by any
applicable taxing authority. Purchaser shall pay all costs and expenses incurred
in connection with obtaining any financing for the purchase of the Property, any
additional title insurance premium payable in connection with any lender’s
policy of title insurance, the cost of any title endorsements to the lender's
policy, the cost of the Survey (including the cost of any revisions,
modifications or recertifications of the Survey, including any required by
Purchaser’s lender), fifty percent (50%) of all escrow costs and the fee for
recording the Deed. Any other costs of the Closing shall be split between the
parties in accordance with the custom of the county in which the Real Property
is located, unless otherwise specifically provided in this Agreement. Each party
shall bear the expense of its own counsel.
16.    RISK OF LOSS.
(a)    If prior to the Closing, the Improvements, or any part thereof, are
materially damaged (as set forth in Section 16(d)), Purchaser shall have the
right, exercisable by giving written notice to Seller within five (5) days after
receiving written notice of such damage or destruction (and the Closing shall be
extended as necessary to allow Purchaser such five (5) day period), either (i)
to terminate this Agreement, in which case neither party shall have any further
rights or obligations hereunder (except as may be expressly provided to the
contrary elsewhere in this Agreement), and any money (including, without
limitation, the Deposit and all interest accrued thereon) or documents in escrow
shall be returned to the party depositing the same, or (ii) to accept the
Property in its then condition and to proceed with the Closing without any
abatement or reduction in the Purchase Price and receive an assignment of all of
Seller’s right to any insurance proceeds, if any, payable by reason of such
damage or destruction and a credit at Closing for the amount of any deductible
portion not required to be paid by tenants under the Leases. A failure by
Purchaser to notify Seller in writing within such five (5) day period shall be
deemed an election to proceed under clause (ii) above. If Purchaser elects (or
is deemed to elect) to proceed under clause (ii) above, Seller shall not
compromise, settle or adjust any claims to such proceeds without Purchaser’s
prior written consent, which shall not be unreasonably withheld or delayed.
(b)    If prior to the Closing, all or any material portion (as set forth in
Section 16(d)) of the Property is subject to a taking by public authority,
Purchaser shall

- 25 -



--------------------------------------------------------------------------------



have the right, exercisable by giving written notice to Seller within five (5)
days after receiving written notice of such taking (and the Closing shall be
extended as necessary to allow Purchaser such five (5) day period), either (i)
to terminate this Agreement, in which case neither party shall have any further
rights or obligations hereunder (except as may be expressly provided to the
contrary elsewhere in this Agreement), and any money (including, without
limitation, the Deposit and all interest accrued thereon) or documents in escrow
shall be returned to the party depositing the same, or (ii) to accept the
Property in its then condition, without any abatement or reduction in the
Purchase Price, and receive an assignment of all of Seller’s rights to any
condemnation award payable by reason of such taking. A failure by Purchaser to
notify Seller in writing within such five (5) day period shall be deemed an
election to proceed under clause (ii) above. If Purchaser elects (or is deemed
to elect) to proceed under clause (ii) above, Seller shall not compromise,
settle or adjust any claims to such award without Purchaser’s prior written
consent. As used in this Section 16, "taking" shall mean any transfer of the
Property or any portion thereof to a governmental entity or other party with
appropriate authority, by exercise of the power of eminent domain.
(c)    If prior to the Closing, any non-material portion of the Property is
damaged or subject to a taking, Purchaser shall accept the Property in its then
condition (without any abatement or reduction in the Purchase Price) and proceed
with the Closing, in which case Purchaser shall be entitled to an assignment of
all of Seller’s rights to any insurance proceeds and a credit at Closing for any
deductible portion not required to be paid by tenants under the Leases or any
award in connection with such taking, as the case may be. If any such
non-material damage or taking occurs, Seller shall not compromise, settle or
adjust any claims to such insurance proceeds or such award, if any, as the case
may be, without Purchaser’s prior written consent, which shall not be
unreasonably withheld or delayed.
(d)    For the purpose of this Section 16, damage to the Property or a taking of
a portion thereof shall be deemed to involve a material portion thereof if it:
(i) causes access to or parking on the Property to be adversely affected; (ii)
results in the Property violating any laws or failing to comply with zoning or
any covenants, conditions or restrictions affecting the Property; (iii) entitles
any tenant(s) occupying more than 10,000 rentable square feet in the aggregate
to terminate their Lease(s) or abate rent unless Seller elects to credit
Purchaser for any such abated rent; (iv) is uninsured and Seller does not
provide Purchaser with a credit against the Purchase Price at Closing in the
amount of such uninsured loss; or (v) costs more than $5,000,000.00 to repair
(with respect to damage) or the value of the Property affected exceeds
$5,000,000.00 (with respect to a taking).
(e)    Seller agrees to give Purchaser notice of any taking, damage or
destruction of the Property promptly after Seller obtains knowledge thereof.
17.    DEFAULT.
(a)    In the event that, prior to the Closing but after the expiration of the
Due Diligence Period, Purchaser obtains actual knowledge of any information
(from whatever

- 26 -



--------------------------------------------------------------------------------



source, including, without limitation, the Disclosure Materials, as a result of
any inspections of the Property, by disclosure from Seller or Seller’s agents
and employees or otherwise) that contradicts in any material manner any of the
representations and warranties of Seller contained herein, renders any of such
representations and warranties materially untrue or incorrect, Purchaser shall
have the right, exercisable by giving written notice to Seller prior to the
Closing, either (i) to terminate this Agreement, in which case neither party
shall have any further rights or obligations hereunder (except as may be
expressly provided to the contrary elsewhere in this Agreement), and any money
(including, without limitation, the Deposit) or documents in escrow shall be
returned to the party depositing the same, or (ii) to accept the Property
notwithstanding such information and nevertheless consummate the transaction
contemplated by this Agreement, and in either case Seller shall have no
liability with respect to such information and/or any of such representations
and warranties contradicted or made untrue or incorrect thereby.
In the event, prior to the Closing, Seller materially defaults in any other
manner under this Agreement, Purchaser shall have the right, exercisable by
giving written notice to Seller prior to the Closing, either (i) to terminate
this Agreement, in which case neither party shall have any further rights or
obligations hereunder (except as may be expressly provided to the contrary
elsewhere in this Agreement), and any money (including, without limitation, the
Deposit and all interest accrued thereon) or documents in escrow shall be
returned to the party depositing the same, or (ii) to accept the Property
notwithstanding such default by waiving such default and nevertheless
consummating the transaction contemplated by this Agreement, in which event
thereafter Seller shall have no liability with respect to such default. In the
event Seller’s default consists of or results in Seller’s refusal, failure or
inability to convey the Property, Purchaser’s sole remedy shall be to elect
either (i) to bring an action for specific performance; provided, however, that
in any such action, Purchaser shall not be entitled to any monetary damages, or
(ii) to terminate this Agreement, in which case neither party shall have any
further rights or obligations hereunder (except as may be expressly provided to
the contrary elsewhere in this Agreement), and any money (including, without
limitation, the Deposit and all interest accrued thereon) or documents in escrow
shall be returned to the party depositing the same and Seller shall reimburse
Purchaser’s out-of-pocket expenses not to exceed Seventy-Five Thousand Dollars
($75,000.00). Any suit for specific performance under this Section shall be
actionable and enforceable if and only if Purchaser delivers written notice to
Seller of its intention to file a suit for specific performance against Seller
within thirty (30) days after the date on which the Closing shall have failed to
occur. Furthermore, as an inducement to Seller to enter into this Agreement,
Purchaser agrees that Purchaser shall be deemed to have irrevocably elected to
waive its right to file a suit for specific performance under this Section if
such suit is not filed by Purchaser and served on Seller within sixty (60) days
after the date on which the Closing shall have failed to occur. In the event of
any breach or default by Seller, which occurs or which Purchaser first discovers
after the Closing, Purchaser shall be limited to recovering its actual damages
but not any consequential damages.
(b)    In the event the transaction herein provided shall not close solely by
reason of Purchaser’s default, the Deposit, plus any interest accrued thereon,
shall be paid

- 27 -



--------------------------------------------------------------------------------



to and retained by Seller as liquidated damages. The amount paid to and retained
by Seller as liquidated damages shall be Seller’s sole and exclusive remedy if
Purchaser fails to close the purchase of the Property when it is obligated to do
so. The parties hereto expressly agree and acknowledge that Seller’s actual
damages in the event of a default by Purchaser hereunder with respect to its
obligation to purchase the Property would be extremely difficult, if not
impossible, to ascertain and that the amount of the deposit plus any interest
accrued thereon is a fair estimate of such damages, which has been agreed to in
an effort to cause the amount of such damages to be certain. The payment of such
amount as liquidated damages is not intended as a forfeiture or penalty, but is
intended to constitute liquidated damages to Seller. Notwithstanding anything to
the contrary contained in this Section 17(b), Seller and Purchaser agree that
this liquidated damages provision is not intended and should not be deemed or
construed to limit in any way Purchaser’s indemnity obligations under Sections
5, 18 and 20(j).
(c)    Purchaser acknowledges and agrees that its recourse against Seller under
this Agreement for a default by Seller hereunder occurring prior to or at the
Closing is limited to the remedies set forth in Section 17 hereof. In connection
with any post-closing remedy which Purchaser may have against Seller for any
matter, including, without limitation, any breech of any covenant, indemnity or
other matter arising under this Agreement that survives Closing or any documents
executed by Seller pursuant hereto or in connection herewith, such remedy shall
be limited to actual damages (including, without limitation, reasonable legal
fees and expenses) incurred by Purchaser not to exceed $1,000,000 in the
aggregate for any and all claims; provided, however, that the foregoing
limitation on liability shall not apply to Seller’s obligations under Sections
13, 18 or 20(j).
(d)    In no event shall Purchaser be entitled to seek or obtain any other
damages of any kind, including, without limitation, consequential, speculative,
indirect or punitive damages, and Purchaser hereby waives any right to any of
these. Any claim or claims or action or actions at law for actual damages
brought after the Closing by Purchaser against Seller based upon a
misrepresentation or a breach of a covenant, indemnity, or warranty under this
Agreement or under any documents executed by Seller pursuant hereto or in
connection herewith shall be actionable or enforceable if and only if written
notice of such claim or claims is delivered by Purchaser to Seller no later than
the last day of the Survival Period, and Seller and Purchaser acknowledge and
agree that the Survival Period is reasonable and in compliance with the
“reasonable” standard required and set forth in the Notice Statute.
Additionally, no such claim or action at law may be filed more than ninety (90)
days after the expiration of the Survival Period, Purchaser waiving the right to
file any such claim or action at law at any later date. In no event shall
Purchaser seek or attempt to obtain any recovery or judgment against any of
Seller’s partners, members or owners (or their constituent partners, members or
owners) or any director, officer, member, employee or shareholder of any of the
foregoing.
(e)    The provisions of Section 17 shall survive the Closing or any termination
of this Agreement. The term “survive” as used in the preceding sentence shall
mean that Purchaser may give written notice, at any time and from time to time
after the Closing, of any claim or claims for actual damages prior to the
expiration of the Survival Period as a

- 28 -



--------------------------------------------------------------------------------



condition precedent to its right to sue Seller for any misrepresentation or
breach of a covenant, indemnity, warranty under this Agreement or under any
documents executed by Seller pursuant hereto or in connection herewith, and such
claims and right shall not merge into the Deed or any documents executed by
Seller pursuant hereto or in connection herewith, but such claims and right
shall continue after the Closing throughout the Survival Period.
18.    BROKER’S COMMISSIONS.
(a)    Purchaser and Seller each represents and warrants to the other that it
has not dealt with any third party other than CBRE, Inc. ("Broker") in a manner
which would obligate the other to pay any brokerage commission, finder’s fee or
other compensation due or payable with respect to the transaction contemplated
hereby other than a commission to be paid to Broker pursuant to a separate
agreement ("Commission"), which shall be paid by Seller only upon the Closing of
the purchase and sale contemplated hereby. Purchaser shall indemnify, defend,
and hold Seller harmless from and against any losses, damages, costs and
expenses (including, but not limited to, attorneys’ fees and costs) incurred by
Seller by reason of any actual or alleged breach or inaccuracy of the
Purchaser’s representations and warranties contained in this Section 18. Seller
shall indemnify, defend, and hold Purchaser harmless from and against any
losses, damages, costs and expenses (including, but not limited to, attorneys’
fees and costs) incurred by Purchaser by reason of any actual or alleged breach
or inaccuracy of Seller’s representations and warranties contained in this
Section 18.
(b)    Pursuant to its Exclusive Leasing Listing Agreement, dated October 1,
2009, as amended by First Amendment, dated September 1, 2012 and by Second
Amendment, dated March 19, 2013 with Seller, CBRE, Inc. ("CBRE"), as agent for
Seller, solicits tenants and negotiates leases for portions of the Real Property
on behalf of Seller. For any Protected Tenant (as hereinafter defined) which
enters into a Lease, Lease renewal, Lease extension, or Lease expansion with
Purchaser within ninety (90) days after the Closing, Purchaser hereby agrees to
pay CBRE a commission calculated in accordance with such leasing agreement not
to exceed the following:
Lease with a Cooperating Broker:
Term
CBRE Fee
Cooperating Broker's Fee
Total Commission Dollars
Three Years
$1.50/rsf
$3.00/rsf
$4.50/rsf
Five Year
$2.50/rsf
$5.00/rsf
$7.50/rsf
Seven Years
$3.00/rsf
$6.00/rsf
$9.00/rsf
Ten Years
$3.75/rsf
$7.50/rsf
$11.25/rsf




- 29 -



--------------------------------------------------------------------------------



Lease without a Cooperating Broker:
Term
CBRE Fee
Total Commission Dollars
Three Years
$3.00/rsf
$3.00/rsf
Five Year
$5.00/rsf
$5.00/rsf
Seven Years
$6.00/rsf
$6.00/rsf
Ten Years
$7.50/rsf
$7.50/rsf



As used herein, "Protected Tenant" shall mean any tenant (existing or proposed)
with whom Seller, CBRE or any employee or Affiliate thereof is then currently
engaged in bona fide and substantial negotiations with respect to the leasing of
space within the Real Property prior to Closing. Purchaser and Seller agree that
the list of tenant prospects on Exhibit R hereto constitutes the list of
Protected Tenants as of the Effective Date. Seller shall deliver to Purchaser an
updated list of Protected Tenants (i) no less than three (3) business days prior
to the expiration of the Due Diligence Period, (ii) no less than three (3)
business days prior to Closing, and (iii) on or before the date that is two (2)
business days after the date of Closing, which shall include the method of
determining the amount of commission that would be due and owing to CBRE. If
Seller or CBRE commences negotiations with any new prospective tenant after the
Effective Date, Seller shall notify Purchaser thereof, which notice may be oral
or by email and does not need to comply with the notice provisions of this
Agreement. CBRE is an intended third party beneficiary of this Section 18(b).
(c)    The provisions of this Section 18 shall survive the Closing or any
termination of this Agreement.
19.    ESCROW.
(a)    Escrow Instructions and Deposits.  The Closing shall occur through an
escrow closing arrangement pursuant to escrow instructions delivered separately
by Seller and Purchaser or jointly by Purchaser and Seller to the Escrow Agent.
Seller shall make its deposits into escrow in accordance with Section 11 and
such escrow instructions and Purchaser shall make its deposits into escrow in
accordance with Section 12 and such escrow instructions.
(b)    Escrow Provisions. Except for termination by Purchaser prior to
expiration of the Due Diligence Period (in which case the Deposit shall be
returned to Purchaser without any action by Seller), if for any reason the
Closing does not occur, the Escrow Agent shall deliver the Deposit to Seller or
Purchaser only upon receipt of a written demand therefor from such party,
subject to the following provisions of this Section 19(c). If for any reason the
Closing does not occur and either party makes a

- 30 -



--------------------------------------------------------------------------------



written demand upon the Escrow Agent for payment of the Deposit, the Escrow
Agent shall give written notice to the other party of such demand. If the Escrow
Agent does not receive a written objection from the other party to the proposed
payment within ten (10) days after the giving of such notice, the Escrow Agent
is hereby authorized to make such payment. If the Escrow Agent does receive such
written objection within such period, the Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions signed by Seller
and Purchaser or a final judgment of a court. The parties acknowledge that the
Escrow Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties, and that the Escrow Agent shall not be liable to either of the
parties for any action or omission on its part taken or made in good faith, and
not in disregard of this Agreement, but shall be liable for its negligent acts.
Seller and Purchaser shall jointly and severally indemnify and hold the Escrow
Agent harmless from and against all liabilities (including reasonable attorneys’
fees, expenses and disbursements) incurred in connection with the performance of
the Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or made by the Escrow Agent in bad faith, in disregard of this Agreement
or involving negligence on the part of the Escrow Agent. Purchaser shall pay any
income taxes on any interest earned on the Deposit. Notwithstanding anything
stated to the contrary in this Agreement, Seller shall not be entitled to demand
(and any such demand shall be void and ineffective) or receive the Deposit at
any time prior to expiration of the Due Diligence Period.
(c)    Real Estate Reporting Person. Escrow Agent is designated the "real estate
reporting person" for purposes of section 6045 of Title 26 of the United States
Code and Treasury Regulation 1.6045-4 and any instructions or settlement
statement prepared by Escrow Agent shall so provide. Upon the consummation of
the transaction contemplated by this Agreement, Escrow Agent shall file Form
1099 information return and send the statement to Seller as required under the
aforementioned statute and regulation.
(d)    Title Company's Escrow Interface. The Escrow Agent shall, upon request,
promptly provide copies of closing statements and other escrowed documents to
Mai-Li Marsh at Commonwealth Land Title Insurance Company, 888 South Figueroa,
Suite 2100, Los Angeles, California 90017, Telephone: (213) 330-3071, Facsimile:
(213) 330-3103.
(e)    Escrow Agent Joinder. The Escrow Agent has executed this Agreement in the
place indicated on the signature page hereof in order to confirm that the Escrow
Agent has received and shall hold the Deposit in escrow, and shall disburse the
Deposit pursuant to the provisions hereof.
20.    MISCELLANEOUS.
(a)    This Agreement and the exhibits attached hereto constitute the entire
Agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, whether oral or written,
between the parties with respect to the matters contained in this Agreement. For
avoidance of doubt,

- 31 -



--------------------------------------------------------------------------------



this Agreement supersedes that certain Access and Confidentiality Agreement,
dated May 20, 2013, between Purchaser and Seller, but such agreement shall
remain in effect respecting the provisions thereof that survive the termination
thereof. Any amendment to this Agreement must be in writing and executed by both
Seller and Purchaser. No such amendment shall require the execution of Escrow
Agent unless such amendment modifies the provisions of Section 19. Any waiver,
modification, consent or acquiescence with respect to any provision of this
Agreement shall be set forth in writing and duly executed by or in behalf of the
party to be bound thereby. No waiver by any party of any breach hereunder shall
be deemed a waiver of any other or subsequent breach.
(b)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Agreement attached thereto. To facilitate the execution and
delivery of this Agreement, the parties may execute and exchange counterparts of
the signature pages by electronic mail over the internet in electronic format
(e.g., so-called "PDF" or "portable document format") or by facsimile, and the
signature page of either party to any counterpart may be appended to any other
counterpart. An electronically transmitted signature of any party or parties
hereto shall have the same force and effect as an original of such signature(s).
(c)    Time is of the essence in the performance of and compliance with each of
the provisions and conditions of this Agreement.
(d)    Any communication, notice or demand of any kind whatsoever which either
party may be required or may desire to give to or serve upon the other shall be
in writing and delivered by a nationally recognized overnight courier service
with proof of delivery, by legible facsimile transmission with electronic
confirmation of receipt (with a duplicate copy sent by no later than the next
business day after such transmission by another means provided in this Section),
or by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:    
Purchaser:
KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attention: Brian Ragsdale
Telephone: (949) 417-0305
Telecopy: (949) 417-6518






- 32 -



--------------------------------------------------------------------------------



With courtesy copies to:
James Chiboucas, Esq.
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Telephone: (949) 417-6555
Telecopy: (949) 417-6523


And


Greenberg Traurig LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.
Telephone: (949) 732-6670
Telecopy: (949) 732-6501


Seller:
c/o CB Richard Ellis Strategic Partners
515 S. Flower Street
Suite 3100
Los Angeles, California 90071
Attention: Mark Zikakis
Telephone: (213) 683-4386
Telecopy: (213) 683-4336
With a courtesy copy to:
Parker, Hudson, Rainer & Dobbs LLP
1500 Marquis Two Tower
285 Peachtree Center Avenue, N.E.
Atlanta, Georgia 30303
Attention: Kenneth H. Kraft, Esq.
Telecopy: (404) 522-8409


Escrow Agent:
Lawyers Title Company
4100 Newport Place Drive, Suite 120
Newport Beach, California 92660
Attention: Joy Eaton
Telephone: (949) 724-3145
Telecopy: (949) 271-5762


Title Company:
Commonwealth Land Title Insurance Company
888 S. Figueroa Street, Suite 2100
Los Angeles, California 90017
Attention: Bill Shebesta
Telephone: (213) 330-3049
Telecopy: (213) 330-3120






- 33 -



--------------------------------------------------------------------------------



Any party may change its address for notice by written notice given to the other
in the manner provided in this Section. Any such communication, notice or demand
shall be deemed to have been duly given or served on the date personally served,
if by personal or overnight courier delivery service, on the date of confirmed
dispatch, if by electronic communication, or three (3) days after being placed
in the U.S. Mail, if mailed. Counsel for a party may give notice or demand on
behalf of such party, and such notice or demand shall be treated as being sent
by such party. Notices may be given on behalf of a party hereto by such party's
attorney, and any such notice given in accordance with the requirements of this
Section 20(d) shall be fully effective as if given by such party personally.
(e)    The parties agree to execute such instructions to Escrow Agent and Title
Company and such other instruments and to do such further acts as may be
reasonably necessary to carry out the provisions of this Agreement.
(f)    The making, execution and delivery of this Agreement by the parties
hereto has been induced by no representations, statements, warranties or
agreements other than those expressly set forth herein.
(g)    Wherever possible, each provision of this Agreement shall be interpreted
in such a manner as to be valid under applicable law, but, if any provision of
this Agreement shall be invalid or prohibited thereunder, such invalidity or
prohibition shall be construed as if such invalid or prohibited provision had
not been inserted herein and shall not affect the remainder of such provision or
the remaining provisions of this Agreement.
(h)    The language in all parts of this Agreement shall be in all cases
construed simply according to its fair meaning and not strictly for or against
any of the parties hereto. Section headings of this Agreement are solely for
convenience of reference and shall not govern the interpretation of any of the
provisions of this Agreement. References to "Sections" are to Sections of this
Agreement, unless otherwise specifically provided.
(i)    This Agreement shall be governed by and construed in accordance with the
laws of the state in which the Real Property is located.
(j)    If any action is brought by either party against the other party,
relating to or arising out of this Agreement, the transaction described herein
or the enforcement hereof, the prevailing party shall be entitled to recover
from the other party reasonable attorneys’ fees, costs and expenses incurred in
connection with the prosecution or defense of such action. The provisions of
this Section 20(j) shall survive the entry of any judgment, and shall not merge,
or be deemed to have merged, into any judgment. The provision of this Section
20(j) shall survive the Closing or any termination of this Agreement.
(k)    This Agreement shall be binding upon and inure to the benefit of each of
the parties hereto and to their respective transferees, successors, and assigns.
Neither this Agreement nor any of the rights or obligations of Seller or
Purchaser hereunder shall be

- 34 -



--------------------------------------------------------------------------------



transferred or assigned by Seller or Purchaser. Notwithstanding the foregoing to
the contrary, Purchaser shall have the right to assign its rights and
obligations under this Agreement to KBS Strategic Opportunity REIT, Inc. (in
either case, "REIT") (or an entity that is wholly owned directly or indirectly
by REIT) without the prior written consent of Seller; provided, however, that
(i) such assignee assumes in writing all of the obligations of Purchaser under
this Agreement and acknowledges and consents to all of the provisions of this
Agreement, and (ii) Purchaser provides Seller with notice and a copy of such
assignment within two (2) business days following such assignment and in no
event later than 10 days prior to Closing.
(l)    Exhibits A through T, inclusive, attached hereto are incorporated herein
by reference.
(m)    Notwithstanding anything to the contrary contained herein, this Agreement
shall not be deemed or construed to make the parties hereto partners or joint
venturers, or to render either party liable for any of the debts or obligations
of the other, it being the intention of the parties to merely create the
relationship of Seller and Purchaser with respect to the Property to be conveyed
as contemplated hereby.
(n)    This Agreement shall not be recorded or filed in the public land or other
public records of any jurisdiction by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.
(o)    Except as (i) otherwise set forth in this Agreement, (ii) provided by
law, (iii) necessitated by applicable accounting or security disclosure
requirements, (iv) compelled by an order of a court, and/or (v) in connection
with an action between the parties, each party shall keep the contents of this
Agreement and any information related to the transaction contemplated hereby
confidential (except that Purchaser may disclose such matters in accordance with
the provisions of Section 8 above) and further agrees to refrain from generating
or participating in any publicity statement, press release, or other public
notice regarding this transaction without the prior written consent of the other
party unless required under applicable law or by a court order. Notwithstanding
the foregoing and anything to the contrary in this Agreement, nothing contained
herein shall impair Purchaser’s (or its permitted assignee’s) right to disclose
information relating to this Agreement or the Property (a) to any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers and/or broker dealers evaluating Purchaser
or its permitted assignees, (b) in connection with any filings (including any
amendment or supplement to any S 11 filing) with governmental agencies
(including the SEC) by any REIT holding an interest (direct or indirect), or
considering holding an interest, in any permitted assignee of Purchaser, or (c)
to any broker/dealers in the REIT’s or Purchaser’s broker/dealer network and any
of the REIT’s or Purchaser’s investors. The provisions of this Section 20(o)
shall survive the Closing or any termination of this Agreement and shall not be
merged into any instrument or conveyance delivered at the Closing.
(p)    Seller and Purchaser agree that it is their specific intent that no
broker shall be a party to or a third party beneficiary of this Agreement or the
escrow; and

- 35 -



--------------------------------------------------------------------------------



further that the consent of a broker shall not be necessary to any agreement,
amendment, or document with respect to the transaction contemplated by this
Agreement.
(q)    If any of the dates specified in this Agreement shall fall on a Saturday,
a Sunday, or a holiday (which for this purpose shall mean a day on which
national banks are required or authorized by law or executive action to be
closed), then the date of such action shall be deemed to be extended to the next
business day. The time in which any act is to be done under this Agreement is
computed by excluding the first day (such as the effective date of this
Agreement), and including the last day, unless the last day is a holiday or
Saturday or Sunday, and then that day is also excluded. Unless expressly
indicated otherwise, (i) all references to time shall be deemed to refer to
Pacific Time, and (ii) all time periods shall expire at 5:00 p.m., Pacific Time.
(r)    THE PARTIES HEREBY AGREE THAT THE OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT ARE SEPARATE AND DISTINCT, AND THAT NO PARTY’S AFFILIATE, OFFICER,
MANAGER, DIRECTOR, EMPLOYEE, AGENT OR REPRESENTATIVE (OF ANY TYPE OR NATURE)
(COLLECTIVELY, THE “THIRD PARTY AFFILIATES”) OR OTHER THIRD PARTY (TOGETHER WITH
THE THIRD PARTY AFFILIATES, THE “THIRD PARTY BENEFICIARIES”) IS RESPONSIBLE IN
ANY MANNER WHATSOEVER FOR THE DEBTS, LIABILITIES OR OBLIGATIONS OF ANY PARTY
HERETO. AS SUCH, THE PARTIES AGREE THAT NONE OF THE THIRD PARTY BENEFICIARIES IS
AN ALTER-EGO OF ANY OTHER PARTY (OR ANY AFFILIATE THEREOF) OR IN ANY MANNER IS
OR SHALL BE VICARIOUSLY, DERIVATIVELY OR OTHERWISE LIABLE FOR THE DEBTS,
LIABILITIES OR OBLIGATIONS OF ANY PARTY OR ANY AFFILIATE THEREOF (COLLECTIVELY,
“DERIVATIVE CLAIMS”). THE PARTIES FURTHER AGREE THAT, AS A MATERIAL PART OF AND
MATERIAL INDUCEMENT FOR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THEY
WILL NOT ASSERT ANY DERIVATIVE CLAIMS IN ANY DISPUTE, CLAIM OR CONTROVERSY
RELATING TO OR ARISING OUT OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OR CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY TERMINATION OR PURPORTED TERMINATION OF THIS AGREEMENT.
THE THIRD PARTY BENEFICIARIES ARE EXPRESS THIRD PARTY BENEFICIARIES OF THIS
SECTION 20(R).
(s)    Special Taxing Districts Disclosure– CRS 38-35.7-101. SPECIAL TAXING
DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY
REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH
DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED
MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES
ARISE RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH
INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES. BUYERS SHOULD INVESTIGATE
THE SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY IS LOCATED BY

- 36 -



--------------------------------------------------------------------------------



CONTACTING THE COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF TAXES DUE FOR
THE PROPERTY, AND BY OBTAINING FURTHER INFORMATION FROM THE BOARD OF COUNTY
COMMISSIONERS, THE COUNTY CLERK AND RECORDER, OR THE COUNTY ASSESSOR.
(t)    Community Interest Community – CRS 38-35.7-102. IF THE PROPERTY IS
LOCATED WITHIN A COMMON INTEREST COMMUNITY AND IS SUBJECT TO THE DECLARATION FOR
SUCH COMMUNITY. THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE
OWNER'S ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND
RULES AND REGULATIONS OF THE ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY,
INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES
NOT PAY THESE ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY
AND POSSIBLY SELL IT TO PAY THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE
PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF
THE ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY
WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL
OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. BUYERS SHOULD CAREFULLY READ THE
DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION.






[SIGNATURES ON NEXT PAGE]



- 37 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
SELLER:
 
 
SP4 WESTMOOR, L.P. a Delaware limited
partnership
 
 
By:
SP4 Westmoor GP, L.L.C.,
 
a Delaware limited liability company,
 
its general partner
 
 
By:
/s/ Mark Zikakis
Name:
Mark Zikakis
Title:
Vice President
 
 
By:
/s/ John M. Gilb
Name:
John M. Gilb
Title:
Vice President
 
 

[SIGNATURES CONTINUE ON NEXT PAGE]

- 38 -



--------------------------------------------------------------------------------




PURCHASER:




KBS CAPITAL ADVISORS LLC,
a Delaware limited liability company


By:    /s/ Brian Ragsdale        
Brian Ragsdale,
Executive Vice President

- 39 -



--------------------------------------------------------------------------------






The undersigned hereby acknowledges receipt of this Agreement on May __, 2013
and hereby agrees to act as Escrow Agent in accordance with the terms and
conditions hereof.
LAWYERS TITLE COMPANY


By:
/s/ Authorized Signatory
Its:
V.P.




- 40 -



--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF THE LAND




SEE ATTACHED.

A-1

--------------------------------------------------------------------------------



EXHIBIT
A

PARCEL I:
PARCEL A:


Lot 1,
Block 1,


Westmoor Technology Park, Final Plat recorded June 29. 1998, at Reception No.
F0640311, Plat Book 141, Pages 65 Through 69,


County of Jefferson,
State of Colorado.


PARCEL B:


Together with easement rights and benefits under the Reciprocal casement and
Maintenance Agreement recorded January 7, 19998 at Reception No. F0536313


County of Jefferson,
State of Colorado.


PARCEL II:
PARCEL A:


Lot 2,
Block 1,


Westmoor Technology Park, Final Plat recorded June 28, 1998, at Reception No.
F0640311, Plat Book 141. Pages 65 through 69,


County of Jefferson,
State of Colorado.


PARCEL B:


Together with easement rights and benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,


State of Jefferson,
State of Colorado.


PARCEL III:


PARCEL A:


Lot 3,




--------------------------------------------------------------------------------



Block 1,


Westmoor Technology Park, Final Plat recorded June 29, 1998 at Reception No.
F0640311, Plat Book 141, Pages 65 through 69,


County of Jefferson,
State of Colorado.


PARCEL B:


Together with Easement Rights and Benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,


County of Jefferson,
State of Colorado.


PARCEL IV:
PARCEL A:


Lot 4,
Block 1,


Westmoor Technology Park, Final Plat recorded June 28, 1998, at Reception No.
F0640311, Plat Book 141. Pages 65 through 69,


County of Jefferson,
State of Colorado.


PARCEL B:


Together with Easement Rights and Benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,


County of Jefferson,
State of Colorado.


PARCEL V:
PARCEL A:


Lot 5A,
Block 1,


Westmoor Technology Park, 1st Replat recorded December 30, 1998, at reception
No. F0768465, Plat Book 145, Pages 35 through 36,


County of Jefferson,
State of Colorado.




--------------------------------------------------------------------------------



PARCEL B:


Together with Easement Rights and Benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,


County of Jefferson,
State of Colorado.


PARCEL C:


Together with Easement Rights and Benefits under the Slope Easement recorded
October 16, 1998 at Reception No. F0716003,


County of Jefferson,
State of Colorado.


PARCEL VI:
PARCEL A:


Lot 5B,
Block 1,


Westmoor Technology Park, 1st Replat recorded December 30, 1998, at reception
No. F0768465, Plat Book 145, Pages 35 through 36,


County of Jefferson,
State of Colorado.


PARCEL B:


Together with Easement Rights and Benefits under the Reciprocal Easement and
Maintenance Agreement recorded January 7, 1998 at Reception No. F0536313,


County of Jefferson,
State of Colorado.


PARCEL C:


Together with Easement Rights and Benefits under the Slope Easement recorded
October 16, 1998 at Reception No. F0716003,


County of Jefferson,
State of Colorado.


PARCEL D:


Together with Easement Rights and Benefits for Storm Drainage as grauted on the
1st Replat of Westmoor Technology Park, recorded December 30, 1998 at Recption
No. F0768465, Plate Book 145 at Pages 35 and 36,


County of Jefferson,
State of Colorado.


PARCEL E:


Together with Easement Rights and Benedits under Declartion of NonExclusive
Access Easement recorded December 30, 1998 at Reception No. F0768468,


County of Jefferson,
State of Colorado.






--------------------------------------------------------------------------------



EXHIBIT B
LIST OF LEASE DOCUMENTS


SEE ATTACHED SCHEDULE.

B-1

--------------------------------------------------------------------------------



WESTMOOR CENTER - LIST OF LEASE DOCUMENTS
EXHIBIT
B
 
5/15/2013

Ball Aerospace
A100
Confirmation of Commencement & Estoppel
2/1/1999
 
 
License Agreement
6/1/1998
 
 
Statement of Tenant in Re: Lease
8/9/2000
 
 
Lease
6/22/1998
 
 
1st Amendment
1/29/1999
 
 
2nd Amendment
3/26/2003
 
 
3rd Amendment
9/25/2003
 
 
4th Amendment
11/1/2004
 
 
5th Amendment
4/1/2006
 
 
6th Amendment
7/15/2006
 
 
7th Amendment
2/25/2011
 
 
ROFR Notice
12/6/2010
 
 
8th Amendment
3/15/2013
 
 
 
 
Marketstar
A200
Lease
12/15/2008
 
 
Indemnification Agreement
11/26/2008
 
 
1st Amendment
6/15/2011
 
 
Relocation Commencement Letter
9/9/2011
 
 
Confirmation of Lease Terms and Dates
2/6/2009
 
 
 
 
Vology
A225
Lease
3/7/2011
 
 
Commencement Letter
3/8/2011
 
 
Sublease Documents - Bayshore Solutions
8/24/2012
 
 
 
 
Ball Packaging
B100
Executed Estoppel & Commencement date Certification
2/10/1999
 
 
Lease
10/12/1998
 
 
Expansion Confirmation to Lease
3/31/2011
 
 
License Agreement
10/12/1998
 
 
Statement of Tenant in RE: Lease
8/9/2000
 
 
1st Amendment
3/26/2003
 
 
2nd Amendment
8/5/2003
 
 
3rd Amendment
4/1/2006
 
 
4th Amendment
8/1/2006
 
 
5th Amendment
2/25/2011
 
 
Expansion Confirmation to Lease
5/31/2011
 
 
ROFR Notice
10/9/2007
 
 
ROFR Notice
12/30/2009
 
 
ROFR Notice
5/29/2008
 
 
ROFR Notice
6/1/2007
 
 
Notice re TI allowance applied toward Rent
10/12/2011
 
 
ROFR Notice
11/6/2012
 
 
 
 
Datalogix
B200
Lease
11/19/2004
 
 
1st Amendment
3/8/2006
 
 
2nd Amendment
9/15/2007
 
 
3rd Amendment
2/15/2011
 
 
4th Amendment
10/1/2012
 
 
Commencement Letter
2/13/2008
 
 
Next Action Press Release
11/2/2009
 
 
Landlord's Consent to Sublease
3/11/2003
 
 
5th Amendment
2/15/2013
 
 
 
 
Finall/Covergys
C100
Lease
1/7/2000
 
 
1st Amendment
7/26/2000
 
 
2nd Amendment
11/1/2001
 
 
3rd Amendment
6/15/2006
 
 
4th Amendment
2/15/2010
 
 
Letter of Credit
5/4/2007
 
 
Statement of Tenant RE: Lease dated 5/25/01
8/1/2000
 
 
Sublease (Service Metrics)
5/25/2001
 
 
Landlord's Consent to Sublease 5/25/01
5/25/2001
 
 
License Agreement
3/30/2002





--------------------------------------------------------------------------------



 
 
Sublease (Next Action)
7/1/2002
 
 
Estoppel
10/11/2005
 
 
Early Entry Agreement
3/12/2010
 
 
5th Amendment - Draft
5/6/2013
 
 
 
 
Accurate Engisurv
C120
Lease
5/1/2009
 
 
Commencement Letter dated 4/29/09
4/29/2009
 
 
1st Amendment
4/15/2012
 
 
 
 
Amazing Care
C125
Lease
12/1/2006
 
 
Confirmation of Terms
2/14/2008
 
 
1st Amendment
9/30/2010
 
 
 
 
Atlas Pipeline
C135
Lease
9/1/2007
 
 
Guaranty
8/31/2007
 
 
1st Amendment
2/15/2010
 
 
 
 
Project Time and Cost
C145
Lease
6/11/2010
 
 
Commencement Letter
8/31/2010
 
 
Mutual Confidentiality Agreement
7/30/2012
 
 
SubLease Agreement
7/30/2012
 
 
Consent to SubLease Agreement
8/3/2012
 
 
 
 
 
 
 
 
Public Partnerships
C185
Lease
2/1/2010


 
Guaranty
2/1/2010
 
 
Commencement Letter
2/1/2010
 
 
Right of First Refusal Letter
3/8/2010
 
 
 
 
Trangen (Sandwich Board)
C130
Lease
11/30/2006
 
 
1st Amendment
11/30/2007
 
 
2nd Amendment
6/15/2012
 
 
 
 
The REED Group
C310
Lease
1/15/2004
 
 
Statement of Tenant
2/17/2004
 
 
Notice of Exercise of Expansion
7/2/2004
 
 
1st Amendment
7/21/2004
 
 
2nd Amendment
12/7/2004
 
 
3rd Amendment
6/15/2006
 
 
4th Amendment
1/31/2010
 
 
Right of First Refusal Notice
2/1/2008
 
 
5th Amendment
3/15/2013
 
 
 
 
Cingular/AT&T
Roof
Colorado Option and Structure Lease
9/5/2006
 
 
Colorado LEASE
4/30/2008
 
 
Commencement Letter
10/9/2008
 
 
 
 
Lender Processing Services
E-100/200
Lease
1/15/2003
 
F-105-205
1st Amendment
6/15/2007
 
 
2nd Amendment
11/1/2007
 
 
3rd Amendment
2/15/2008
 
 
4th Amendment
3/31/2008
 
 
5th Amendment
8/25/2008
 
 
6th Amendment
12/14/2012
 
 
Assignment and Assumption
11/1/2007
 
 
Commencement and Estoppel
4/1/2003
 
 
Commencement Letter
3/28/2008
 
 
Estoppel
10/11/2005
 
 
Indemnification Agreement
12/10/2012
 
 
Commencement Date Acknowledgment - Sixth Amendment
3/21/2013
 
 
 
 
 
 
Early Entry Agreement
11/1/2012
 
 
Lease
10/15/2012
 
 
Commencement Letter
2/6/2013
 
 
 
 
 
 
Lease
3/31/2007
 
 
Consent to Sublease
9/1/2009
 
 
Sublease Agreement
9/1/2009
 
 
Confirmation of Commencement
3/25/2008





--------------------------------------------------------------------------------



Sprint
Roof
Option and Site Agreement
8/6/2001
Qwest assigned lease to
 
Addendum to Option
8/6/2001
Spint 7/16/04
 
Notice of Change of Notice
8/17/2001
 
 
Consent to Assignment
2/2/2004
 
 
Notification of Assignment from Qwest to Spint
3/15/2004
 
 
Memorandum
3/28/2008
 
 
 
 
Talx
J200
Lease
8/15/2007
 
 
Commencement Letter
3/28/2008
 
 
Relocation Notice
9/10/2012
 
F-210
1st Amendment
11/26/2012
 
 
Confirmation of Lease Terms
11/26/2012
 
 
 
 
Tandberg Data
F125
Lease
2/28/2010
 
 
Commencement Letter
6/17/2010
 
 
Early Entry Agreement between Finali & Tandberg Data March 12, 2010
3/12/2010
 
 
 
 
GSA
F200
Notification of Notice
7/16/2004
 
 
Solicitation for Offers
2/5/2004
 
 
1st Amendment to Solicitation
2/19/2004
 
 
2nd Amendment to Solicitation
3/23/2004
 
 
General Clauses/Representations/and Certifications
3/11/2004
 
 
Lease
4/19/2004
 
 
Supplemental Agreement 1
3/9/2004
 
 
Supplemental Agreement 2
9/1/2004
 
 
Supplemental Agreement 3
8/17/2005
 
 
Supplemental Agreement 4
5/30/2006
 
 
Supplemental Agreement 5
7/14/2008
 
 
Supplemental Agreement 6
6/25/2010
 
 
Novation Agreement
5/30/2006
 
 
Confirmation lease Terms
7/25/2011
 
 
 
 
ULS
F-205/210
Lease
10/31/2012
 
 
1st Amendment
5/1/2013
 
 
Confirmation of Lease Terms
10/31/2012
 
 
 
 
 
 
Lease
9/28/2011
 
 
Commencement Letter
9/28/2011
 
 
 
 
 
 
Lease
4/30/2008
 
 
ROFR Notice 6/10/08
6/10/2008
 
 
ROFR Notice 6/17/08
6/17/2008
 
 
ROFR Notice 4/11/10
4/11/2010
 
 
ROFR Notice 4/27/2011
4/27/2011
 
 
ROFR Notice 8/19/11
8/19/2011
 
 
Notice of Non-liability
8/15/2008
 
 
 
 
 
 
 
 
License Agreements:
 
 
 
 
 
 
 
Level 3
10055
Building Access
11/15/2012
Level 3
10075
Building Access
11/15/2012
Level 3
10155
Building Access
11/15/2012
Level 3
10355
Building Access
11/15/2012
Level 3
10385
Building Access
11/15/2012
Level 3
10225
Building Access
11/15/2012
Comcast
10055
Building Access
6/1/2009
Comcast
10075
Building Access
6/1/2009
Comcast
10155
Building Access
6/1/2009
Comcast
10355
Building Access
6/1/2009
Comcast
10385
Building Access
6/1/2009
Comcast
10225
Building Access
6/1/2009





--------------------------------------------------------------------------------



EXHIBIT C
INVENTORY OF DUE DILIGENCE ITEMS




References in the Agreement to documents listed on this Exhibit C shall mean the
documents for the Property made available to Purchaser on or before May 23, 2013
on the secure website established by CBRE for the transaction
https://www.cbremarketplace.com/listings/13006/default.aspx
or delivered to Purchaser or Purchaser's counsel after such date, but before the
day that is one (1) business day before the expiration of the Due Diligence
Period, in accordance with the notice provisions of Section 20(d) of this
Agreement.

C-1

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF TENANT ESTOPPEL CERTIFICATE
To:    KBS Capital Advisors LLC, a Delaware limited liability company, and its
successors and assigns ("Buyer"), and, SP4 Westmoor, L.P. a Delaware limited
partnership ("Landlord")


The undersigned, _____________________, a ______________________ ("Tenant"),
certifies to Landlord and Buyer as follows:
1.    The undersigned is the Tenant under that certain lease dated
____________________, now between Landlord, as landlord, and the undersigned, as
tenant, covering a portion of the property located at Westmoor Technology Park,
Westminster, Colorado 80021 (the "Property"), which has not been modified or
amended, either verbally or in writing, except as described on Exhibit A
attached hereto. There are not any other agreements, oral or written, between
Landlord and Tenant. The original lease and the modifications or amendments, if
any, are collectively referred to as the "Lease".
2.    Pursuant to the Lease, Tenant has leased approximately _______ square feet
of space (the "Premises") at the Property and has paid to Landlord a security
deposit in the form of [cash / letter of credit] in the amount of ___________.
The term of the Lease commenced on ______________ and the expiration date of the
Lease is _________________. Tenant has paid rent through ___________201__. The
next base rental payment in the amount of ___________ is due on ______________.
There is no percentage rent payable under the Lease. Tenant is required to pay
____% of all reimbursable operating expenses for the Property over a __________
base. Other than the security deposit described above, no rental (including
expense reimbursements), other than for the current month, has been paid in
advance, except as follows (if any): _______________________________.
3.    The Lease provides for an option to extend the term of the Lease for ___
extension term(s) of ______ years, at a rental rate for such extension term as
set forth in the Lease. Except as expressly provided in the Lease, Tenant does
not have any right or option to renew or extend the term of the Lease, or to
lease other space at the Property. Tenant does not have any preferential right
to purchase all or any part of the Premises or the Property.
4.    The Lease, as so amended, modified and supplemented, is in full force and
effect, and represents the entire agreement between Tenant and Landlord with
respect to the Premises and the Property. Tenant has no right to terminate the
Lease except as provided for in the Lease.
5.    All space and improvements leased by Tenant have been completed and
furnished in accordance with the provisions of the Lease, and Tenant has
accepted and taken possession of the Premises. There are no outstanding
inducements or concessions or payments owed to Tenant by Landlord for tenant
improvements or otherwise except as follows (if any): __________.
6.    Landlord is not in any respect in default in the performance of the terms
and provisions of the Lease. Tenant is not in any respect in default under the
Lease and has not

D-1

--------------------------------------------------------------------------------



assigned, transferred or hypothecated the Lease or any interest therein or
subleased all or any portion of the Premises except as follows (if any):
__________________________.
7.    There are no offsets or credits against rentals payable under the Lease
and no free periods or rental concessions have been granted to Tenant, except as
follows (if any): ____________.
8.    Tenant has not filed on its behalf, nor to Tenant’s knowledge, has any
party initiated against Tenant, proceedings for relief under bankruptcy,
insolvency, or other proceedings.
All provisions of the Lease are hereby ratified. Tenant understands that Buyer
may purchase the Property and that Buyer and any lender of Buyer and their
successor and assigns and Landlord are entitled to and will rely on this
Certificate.
DATED:    ________ __, 2013                
TENANT:
 
 
 
 
 
,
 
 
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Its:
 
 
 




D-2

--------------------------------------------------------------------------------



EXHIBIT A


List of Lease Documents





D-3

--------------------------------------------------------------------------------



EXHIBIT E


After Recording Return To:


_____________________
_____________________
_____________________


Mail Tax Statements To:


_____________________
_____________________
_____________________


SPECIAL WARRANTY DEED
SP4 WESTMOOR, L.P., a Delaware limited partnership, whose address is 515 South
Flowers Street, Suite 3100, Los Angeles, California 90071 (hereinafter called
"Grantor"), hereby grants, bargains, sells and conveys to
______________________, a Delaware limited liability company, whose address is
c/o KBS Capital Advisors LLC, 620 Newport Center Drive, Suite 1300, Newport
Beach, California 92660 (hereafter called ("Grantee"), for the consideration of
Ten and No/100 Dollars ($10.00), the real property known as 10055, 10075, 10155,
10225, 10355 and 1385 Westmoor Drive, Westminster, Jefferson County, Colorado,
and which real property is described on Exhibit A hereto and referred to as the
"Property." Together with all and singular the hereditaments and appurtenances
thereunto belonging, or in any wise appertaining; and the reversion or
reversions, remainder or remainders, rents, issues, and profits thereof; and all
the estate, right, title, interest, claim, or demand whatsoever, of Grantor,
either in law or in equity, of, in, and to the Property, with the said
hereditaments and appurtenances.
The Property is conveyed subject to the matters described on Exhibit B attached
hereto and made a part hereof for all purposes ("Permitted Exceptions"), and
Grantor warrants the title to the Property against all persons claiming under it
(except for claims under any of the Permitted Exceptions), but against none
other.
Signature Page Follows

E-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Deed, to be effective as of this
___ day of ______________, 20__.


GRANTOR:
__________________________
__________________________
__________________________    

E-2

--------------------------------------------------------------------------------



STATE OF
 
 
§
 
 
 
 
 
 
 
 
 
§
 
 
 
 
 
 
COUNTY OF
 
§
 
 
 
 
 
 
 
 
 
 
 
 
 
This instrument was acknowledged before me on
 
 
, 20
 
by
 
 
 
,
 
of
 
 
 
, a
 
 
, on behalf of said
 
 
.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notary Public, State of
 
 
 
 
 
 
 




E-3

--------------------------------------------------------------------------------



EXHIBIT F
[FORM OF BILL OF SALE]
BILL OF SALE
FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
the undersigned, SP4 WESTMOOR, L.P., a Delaware limited partnership ("Seller"),
does hereby give, grant, bargain, sell, transfer, assign, convey and deliver
to__________________, a _____________ ("Buyer"), all personal property (if any)
owned by Seller and located on or in that certain real property located in the
City of Westminster, County of Jefferson, State of Colorado, and more
particularly described in Schedule A attached hereto and incorporated herein by
this reference, including, but not limited to, those items listed on Schedule B
attached hereto and incorporated herein by this reference, but expressly
excluding those items listed on Schedule C attached hereto and incorporated
herein by this reference.
SAID PERSONAL PROPERTY IS BEING TRANSFERRED ON AN "AS IS" BASIS, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, OF ANY KIND
WHATSOEVER BY SELLER. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES THAT SELLER EXPRESSLY DISCLAIMS AND NEGATES, AS TO ALL PERSONAL
PROPERTY TRANSFERRED HEREBY: (A) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY; (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE; AND (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR
MATERIALS.
Seller covenants that it will, at any time and from time to time upon written
request therefor, at Buyer’s sole expense and without the assumption of any
additional liability thereby, execute and deliver to Buyer, its nominees,
successors and/or assigns, any new or confirmatory instruments and do and
perform any other acts which Buyer, its nominees, successors and/or assigns, may
reasonably request in order to fully assign and transfer to and vest in Buyer,
its nominees, successors and/or assigns, and protect its or their rights, title
and interest in and enjoyment of, all of the assets of Seller intended to be
transferred and assigned hereby, or to enable Buyer, its nominees, successors
and/or assigns, to realize upon or otherwise enjoy any such assets.

F-1

--------------------------------------------------------------------------------



All references to "Seller" and "Buyer" herein shall be deemed to include their
respective nominees, successors and/or assigns, where the context permits.
Dated:    ________________, 2013.
SELLER:
 
 
 
SP4 WESTMOOR, L.P. 
a Delaware limited partnership
 
 
 
By:
SP4 Westmoor GP, L.L.C.,
 
a Delaware limited liability company,
 
general partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 




F-2

--------------------------------------------------------------------------------



SCHEDULE A
LEGAL DESCRIPTION OF THE REAL PROPERTY

F-3

--------------------------------------------------------------------------------



SCHEDULE B
PERSONAL PROPERTY

F-4

--------------------------------------------------------------------------------



EXHIBIT G
ABATEMENT CREDIT


SEE ATTACHED SCHEDULE.







G-1

--------------------------------------------------------------------------------





EXHIBIT
G

Westmoor Center
Outstanding Abated Rent


Suite
Tenant
Description
Begin
End
Abated Rnt/Mo
Outstanding
Abated Rent
 
Datalogix
Base Rent
6/11/2013
12/31/2013
25296.00
168640.00
 
 
 
 
 
 
168640.00
 
 
 
 
 
 
 
 
Accurate Engisurv
Base Rent
8/1/2013
8/31/2013
2643.00
2643.00
 
 
 
9/1/2014
9/30/2013
2728.00
2728.00
 
 
 
 
 
 
5371.00
 
 
 
 
 
 
 
 
PPL
Base Rent
6/11/2013
7/31/2013
5860.00
9766.66
 
 
 
 
 
 
9766.66
 
 
 
 
 
 
 
 
LPS
Base Rent
1/1/2015
2/28/2015
96835.00
193667.00
 
 
 
 
 
 
193667.00
 
 
 
 
 
 
 
 
Tandberg
Base Rent
12/1/2013
12/31/2013
23766.00
23766.00
 
 
 
 
 
 
23766.00
 
 
 
 
 
 
 
 
Urban Lending
Base Rent
2/1/2015
2/28/2015
67366.19
67366.19
 
 
 
 
 
 
67366.19
 
 
 
 
 
 
 
 
 
 
Total Outstanding Abated Rent
468,576.85





NOTE: The Foregoing abatement table assumes Closing on June 11, 2013. If Closing
occurs before or after such date, the foregoing table should be adjusted.




--------------------------------------------------------------------------------



EXHIBIT H
[FORM OF GENERAL ASSIGNMENT]
ASSIGNMENT
THIS ASSIGNMENT (this "Assignment") is made as of [insert closing date]
__________ ____, 2013, by and between SP4 WESTMOOR, L.P., a Delaware limited
partnership ("Assignor"), and _____________, a ____________ ________
("Assignee").
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Assignor grants, sells, conveys, transfers and assigns unto
Assignee all of Assignor’s right, title and interest in, to and under the
following items, to the extent assignable and to the extent relating to that
certain real property located in City of Westminster, Jefferson County,
Colorado, and more particularly described in Exhibit A attached hereto and
incorporated herein by this reference (the "Real Property"):
(a)    the contracts or agreements described in Exhibit B attached hereto and
incorporated herein by this reference; and
(b)    the Intangible Property (as defined in that certain Purchase and Sale
Agreement dated as of ________ __, 2013, between Assignor and Assignee), but
expressly excluding the Excluded Property (as defined in such Purchase and Sale
Agreement).
Subject to the terms and limitations contained in the Purchase and Sale
Agreement that survive Closing (as defined in the Purchase and Sale Agreement),
including, without limitation, those in Sections 17(c) and 17(d) and the last
grammatical paragraph of Section 6 of the Purchase and Sale Agreement, Assignor
shall indemnify, protect, defend and hold Assignee harmless from and against any
and all claims, demands, damages, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees) arising in connection with any defaults
by Assignor under the contracts and agreements described in paragraph (a) above
to the extent they first accrue and are applicable to a period before the date
of this Assignment. Assignee accepts the foregoing assignment and assumes any
executory obligations of Assignor under the contracts and agreements described
in paragraph (a) above to the extent any of such obligations first accrue and
are applicable to periods on or after the date hereof. Assignee shall indemnify,
protect, defend and hold Assignor harmless from and against any and all claims,
demands, damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees and costs) arising under the contracts and agreements described
in paragraph (a) above to the extent any of such obligations first accrue and
are applicable to periods on or after the date hereof.
This Assignment shall be governed by and construed in accordance with the laws
of the State of Colorado.
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon, provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Assignment attached thereto.

H-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.
ASSIGNOR:


SP4 WESTMOOR, L.P.
a Delaware limited partnership


By:    SP4 WESTMOOR GP, L.L.C.,
a Delaware limited liability company,
general partner


By:
 
Name:
 
Title:
 
 
 
By:
 
Name:
 
Title:
 



[signatures continue on next page]

H-2

--------------------------------------------------------------------------------





ASSIGNEE:
 
 
 



































































[signature page to General Assignment]

H-3

--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF REAL PROPERTY

H-4

--------------------------------------------------------------------------------



EXHIBIT B
SCHEDULE OF CONTRACTS





H-5

--------------------------------------------------------------------------------



EXHIBIT I
[FORM OF ASSIGNMENT OF LEASES]
ASSIGNMENT OF LESSOR’S INTEREST IN LEASES
THIS ASSIGNMENT OF LESSOR’S INTEREST IN LEASES (this "Assignment") is made on
[insert closing date] ________ ___, 2013, by SP4 WESTMOOR, L.P., a Delaware
limited partnership ("Assignor"), in favor of ____________ , _______________
("Assignee").
For a valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby grants, conveys, transfers and assigns to Assignee
all of Assignor’s right, title and interest in, to and under the leases (and all
amendments and modifications thereto and guaranties of tenant obligations
thereunder) relating to that certain real property located in the City of
Westminster, County of Jefferson, State of Colorado, and more particularly
described in Exhibit A attached hereto and incorporated herein by this reference
(the "Real Property"), which leases are identified in Exhibit B attached hereto
and incorporated herein by this reference (as amended and modified, the
"Leases"), together with (i) any and all rights, title, estates and interests of
Assignor in and to such security deposits and prepaid rents, if any, as have
been paid to Assignor pursuant to such Leases and not previously applied
pursuant to the Leases, and (ii) any and all rights, title, estates and
interests of Assignor in and to any subleases, if any, relating to the Real
Property; reserving, however, unto Assignor any and all rents, charges and other
income under the Leases attributable to any period prior to the date hereof.
Subject to the terms and limitations contained in the Purchase and Sale
Agreement, dated May __, 2013, between Assignor and Assignee, that survive
Closing (as defined in the Purchase and Sale Agreement), including, without
limitation, those in Sections 17(c) and 17(d) and the last grammatical paragraph
of Section 6 of the Purchase and Sale Agreement, Assignor shall indemnify,
protect, defend and hold Assignee harmless from and against any and all claims,
demands, liabilities, losses, costs, damages or expenses (including, without
limitation, reasonable attorneys’ fees and costs) arising out of or resulting
from any default by Assignor under the terms of the Leases to the extent they
first accrue and are applicable to a period before the date of this Assignment.
Assignee accepts the foregoing assignment and assumes and shall pay, perform and
discharge, as and when due, all of the agreements and obligations of Assignor
under the Leases to the extent any of such obligations first accrue and are
applicable to periods on or after the date of this Assignment.
Assignee agrees to be bound by all of the terms and conditions of the Leases to
the extent first accruing and applicable to the period commencing from and
continuing after the date of this Assignment.
Assignee shall indemnify, protect, defend and hold Assignor harmless from and
against any and all claims, demands, liabilities, losses, costs, damages or
expenses (including, without limitation, reasonable attorneys’ fees and costs)
arising out of or resulting from any breach or

I-1

--------------------------------------------------------------------------------



default by Assignee under the terms of the Leases with respect to obligations
first accruing and applicable to the period on or after the date of this
Assignment.
Set forth on EXHIBIT C are certain leasing commission obligations, tenant
concessions and supplemental improvement allowance obligations which are hereby
assigned by Assignor to, and are assumed by, Assignee (collectively, the
"Assumed Leasing Commissions and Tenant Concessions"). [ADD IF APPLICABLE: Set
forth on EXHIBIT D is a description of the existing lease commission agreement
relating to the __________ Lease(s) which is (are) hereby assigned by Assignor
to Assignee (the "Assumed Leasing Commission Agreement(s)") subject to the
limitations set forth below. Assignee, by execution of this Assignment, assumes
Assignor's commission obligations under the Assumed Leasing Commission
Agreement(s) solely with respect to renewals of such Lease, extensions of the
lease terms thereunder or expansions of the space leased thereunder occurring
from and after the date of this Assignment (as to any renewal, extension or
expansion), and then only for payment of commission amounts determined in
accordance with [Exhibit A] attached to such Assumed Leasing Commission
Agreement(s).
This Assignment shall be governed by and construed in accordance with the laws
of the State of Colorado.
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature and acknowledgment pages
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) and acknowledgment(s) thereon, provided such signature and
acknowledgment pages are attached to any other counterpart identical thereto
except having additional signature and acknowledgment pages executed and
acknowledged by other parties to this Assignment attached thereto.
[Signature page follows]

I-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.
ASSIGNOR:    
SP4 WESTMOOR, L.P.
a Delaware limited partnership


By:    SP4 WESTMOOR GP, L.L.C.,
a Delaware limited liability company,
general partner
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
By:


 
 
Name:
 
 
Title:
 

[signatures continue on next page]

I-3

--------------------------------------------------------------------------------



ASSIGNEE:
 
 
 



































































[signature page to Assignment of Lessor's Interest in Leases]

I-4

--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF REAL PROPERTY

I-5

--------------------------------------------------------------------------------



EXHIBIT B
SCHEDULE OF LEASES

I-6

--------------------------------------------------------------------------------



EXHIBIT C
OUTSTANDING COMMISSIONS
SEE ATTACHED SCHEDULE.
Note: The attached schedule shall be revised to reflect (i) payments made
between the date of this Agreement and Closing and (ii) new lease obligations
that are Purchaser's responsibility under Section 13(a)(v) of the Agreement.





I-7

--------------------------------------------------------------------------------



EXHIBIT
C

(to Ex. I)
[sorq2201310qex105exc.jpg]




--------------------------------------------------------------------------------



EXHIBIT D
COMMISSION AGREEMENTS
[TO BE AGREED UPON AND FINALIZED BY SELLER AND PURCHASER PRIOR TO THE EXPIRATION
OF THE DUE DILIGENCE PERIOD].

I-9

--------------------------------------------------------------------------------



EXHIBIT J
SERVICE CONTRACTS
SEE ATTACHED SCHEDULE.

J-1

--------------------------------------------------------------------------------



EXHIBIT
J



















[sorq2201310qex105exj.jpg]




--------------------------------------------------------------------------------




EXHIBIT K
NOTICE TO TENANTS
[TENANTS]
c/o Westmoor Center
Westminster, Colorado
RE:    Notice of Lease Assignment
________ ___, 2013
Dear Sir / Madam:
This letter is to notify you that, effective as of the date hereof, the property
commonly known as 10055, 10075, 10155, 10225, 10355 and 10385 Westmoor Drive,
Westminster, Colorado (the "Property") was sold and transferred to
_____________________________ (the "Buyer").
In connection with this sale, all of the interest of lessor under your lease of
space in the Property has been transferred to the Buyer. You are hereby notified
that, from and after the date hereof and until further notice, all future
payments under your lease should be made payable to ___________________ and
directed to the address set forth on Exhibit A attached hereto.
In addition, all questions or other matters regarding your lease and Security
Deposit should be directed to _____________, General Manager and all notices
under your lease should be delivered to
_______________
_______________
_______________
Attention: ______________
With a copy to:
_______________
_______________
_______________
Attention: _____________
In connection with such sale, Seller has assigned and transferred its interest
in your security deposit under your lease in the amount of $_______________ (the
“Security Deposit”) to Buyer, and Buyer has assumed and agreed to perform all of
the landlord’s obligations under your lease (including any obligations set forth
in your lease or under applicable law to repay or account for the Security
Deposit) from and after such date. Buyer acknowledges that Buyer has received
and is responsible for the Security Deposit, which Security Deposit has been
transferred to Buyer, the intent of Seller and Buyer being to relieve Seller of
any liability for the return of the Security Deposit.
Thank you for your cooperation.
[Signatures of Seller and Buyer]

K-1

--------------------------------------------------------------------------------




EXHIBIT A
Delivery of Lease Payments

K-2

--------------------------------------------------------------------------------




EXHIBIT L
SCHEDULE OF PERSONAL PROPERTY


SEE ATTACHED SCHEDULE.

L-1

--------------------------------------------------------------------------------




EXHIBIT
L

 
Category
Units
 
 
 
 
 
 
Eschelon Round Table
Furniture
6


Oxford Chairs
Furniture
11


Oxford Sofa
Furniture
1


Bench
Furniture
2


Filo chair
Furniture
2


Side Chair
Furniture
144


Conf Table
Furniture
1


Conf Chairs
Furniture
18


Lecturn
Furniture
2


Training Tables
Furniture
22


Stools
Furniture
2


Work stations
Furniture
16


Side Chairs
Furniture
4


Guest Chairs
Furniture
6


Bookcases
Furniture
6


File Cabinets
Furniture
8


2 draw lateral file cabinets
Furniture
2


HP LaserJet Printer 1200
Tech-Comp
3


HP LaserJet Printer 425N
Tech-Comp
4


Dell Demension Computers
Tech-Comp
1


Lucent pertner 18 D switch
Tech-Telecom
1


Lucent partner desk sets
Tech-Telecom
5


AV Equipment
Electical
9


Satellite TV Equip
Cable-Sat
2


Refrigerator
Appliance
2






--------------------------------------------------------------------------------






Personal Property Inventory


Westmoor - Engineer Vehicles
 
 
 
 
 
 
Driver
Make
Model
Year
 


 
 
Tom Trujillo
Ford
Ranger
2006
Dao Chansisourath
Ford
Ranger
2006
Jerry Franks
Ford
F150
2008
Nisho Romero
Ford
NEW
2012
Steve Maio
Ford
NEW
2012
 
 
 
 
All vehicles are leased through CBRE Technical Services




--------------------------------------------------------------------------------




Personal Property Inventory


10055 Westmoor Drive


1 8 foot fiberglass ladder
1 6 foot ladder
6 chairs and 2 coffee tables, lobby furniture
5 flower planters
Entry Mat
Maintenance light cart and the following lighting supplies
F32 TS 4 cases
F25T8 5 cases
F17T8 lease
F32U 1 case
250 watt MH 2 each
R20 9 watt 24 each
32 watt compact flourescent 48 each
26 watt compact flourescent 9 each
277 2 lamp ballast 5 each
277V 4 lamp ballast 1 each
EP2/26 ballast S each
277 31amp ballast 7 each
EM ballast B-90/B-94 3 each
1 maintenance cart used for lighting supplies
1 mechanical broom
1 case II 507 ceiling tile
3 new soap dispensers
1 sloan flush mate pressure vessel tank






--------------------------------------------------------------------------------




Each building has misc. janitorial/paper products, light bulbs, building stock,
that will remain



--------------------------------------------------------------------------------




Personal Property Inventory


10075 Westmoor Drive


1 each 8 foot fiberglass ladder
1 each 6 foot ladder
6 chairs and 2 coffee tables, lobby furniture
6 flower planters
Entry Mat
F32T8 3 cases
F25 T8 3 cases
Fl 7T8 2cases
F32 TSU 4 each
32 watt compact flourescent 5 cases
26 watt compact flourescent 6 each
1 each MR16
R20 9 watt elevator lamps 15 each
250 watt MH 4 each
EP2 26 ballast 5 each
277 3 lamp ballast 2 each
B90 em ballast 3 each
277V 4 lamp ballast 1 each



Each building has misc. janitorial/paper products, light bulbs, building stock,
that will remain



--------------------------------------------------------------------------------




Personal Property Inventory


10155 Westmoor Drive
1 8 foot fiberglass ladder
1 6 foot ladder
6 chairs and 2 coffee tables, lobby furniture
9 flower planters
Entry Mat
Mechanical broom
light ballast cart and inventory of the following lighting;
F-32 T8 sp35- 2 cvases
F25 T8 sp35 7 cases
F17 TS sp35 6 cases
F24 TS sp35 10 each
F32T8 Ushape 6 each
9 watt R20 7 boxes of 6 each
5 each 32 watt compact flourescent
12 each 24 watt compact flourescent
F24 TS ballats 4 each
EP2/26 ballat 6 each
277V 3 lamp ballast 1
MR16 3 each
F32 TS ballast 3each
EM ballasts 8 each B-94 and B-90
Soap dispensers 2 each



Each building has misc. janitorial/paper products, light bulbs, building stock,
that will remain





--------------------------------------------------------------------------------




Personal Property Inventory


10355 Westmoor Drive
1 8 foot fiberglass ladder
1 6 foot ladder
6 chairs and 2 coffee tables, lobby furniture
5 flower planters
Entry Mat
4 cases #507 ceiling tile 2X4
8 each 2X2 ceiling tile
Mechanical broom
3 each replacement soap dispensers
1 each maintence cart used for lighting repairs
2 cases F32 T8 sp35
7 cases F25 T8 sp35
4 cases Fl 7T8 sp35
32 watt compact flourescent 24 each
26 watt compact flourescent 11 each
R-20 9 watt 13 each
250 watt MH 2 each
F32 T8 Ushape 24 each
EP2/26 9 each
e m-B-90 1 each
277V three lamp bnallast 3 each
F32-T8 single lamp ballast 4 each



Each building has misc. janitorial/paper products, light bulbs, building stock,
that will remain



--------------------------------------------------------------------------------




Personal Property Inventory


10385 Westmoor Drive
leach 6 foot ladder
1 each 8 foot fiberglass ladder
8 flower planters
Entry Mat
Mechanical broom
Lightbulb cart
1 each 6ft folding table
F32 T8 sp35 36 each
F25T8 50 each
F17T8 168each
F54 TS 64 each
F40 4 pin 17 each
F3s2 T8 U 10 each
12 each MR16
32 watt compact flourescent 14 each
26 watt compact flourescent 1 case
EP2 26 14 each
277 Volt ballasts23 each
EM B-90 2 each



Each building has misc. janitorial/paper products, light bulbs, building stock,
that will remain



--------------------------------------------------------------------------------




Personal Property Inventory


10225 Westmoor Drive
1 each 8 foot fiberglass ladder
8 flower planters
Artwork in elevator lobby
Entry Mat
6 ft folding table
F32 t8 78 each
f25 TS 70 each
Fl 7T8 72 each
F32 U TB 34 each
FS4T5 66 each
FP24 TS 48 Each
R-20 9 watt 11 each
26 watt compact flourescent 15 each
MR1611 each
MR16 LED 11 each
EP2 26 10 each
277 Volt ballasts 8 each
TS ballasts 7 each
EM B-90 ballast 6 each



Each building has misc. janitorial/paper products, light bulbs, building stock,
that will remain



--------------------------------------------------------------------------------




Tool Inventory
Dionisio Romero - Eng


1. Tool Bag
2. 10 inch channel locks
3. Set of side cutters
4. Small pliers
5. Engineer pliers
6. Small screw driver
7, Set of SAE Allen wrenches
8. Pair of wire strippers blue handles
9. Standard screwdriver
10. Multi screwdriver
11. 9 piece set nutdrivers
12. Painters scraper
13. 5 way scraper
14. 12" Crescent wrench
15. Small set of screwdrivers
16. Tamper Proof screwdriver set
17. 1-9 inch #5 Phillip screwdriver
18. Fuse pullers
19. 1 sert of magnetic screwdrivers
20. Three prong electrical outlet tester
21. Small multi meter
22. Ground fault protection device
23. Respirator
24. 25' measuring tape
25. Rain coat
26. Crow bar
27. Fluke thermometer
28. Fluke Laser thermometer
29. Fluke clamp on meter
30. 6 piece wrench set
31. Utility knife
32. Pair of coveralls



--------------------------------------------------------------------------------




33. Plumbing supplies and tool bucket



--------------------------------------------------------------------------------




Tool Inventory List
Jerry Franks - Lead Eng
1. One White hard hat
2. Pair Ear Muffs/Brand- Viking/ Model V-2
3. Westword ratchet socket set in blue case 4PM18 complete
4. Stanley 16' measuring tape
5. GB plug-in outlet tester name-GB/ color red.
6. LOTO kit in gray box
7. Wood handle drywall saw.
8. Hollow handle torx bit driver set Black and orange handle.
9. GFI safety cord, make TRC/ color Yellow
10. First aid kit I 16 people I white box I Brand-North
11. Proto vice grip pliers
12. Craftsman Allen wrench set 3/8 to 1/16
13. Pair channel lock blue handle modll422
14. Two C battery Mag lite
15. Pair black handle needle nose pliers
16. 6" adjustable wrench
17. Blue handle channel lock #430
18. Black torpedo level
19. Black hawk open end ratchet end wrench set 5/16 to % 8 piece set.
20. Klien 6" slotted screwdriver 602
21. Klien long shaft nut driver set 1/4 to Y,
22. Klien 3" flat blade screwdriver 601
23. Klien 3" #1 Phillips screwdriver
24. Klien 4"flat blade screwdriver 600
25. Klien flat blade screwdriver model 605
26. Pair Klien side cutters D48-8
27. 0- ring pick set 5MG36 /Grainger
28. Fluke digital Thermometer 51-11
29. Fluke loser temperature meter Modll 61
30. Leather Craft tool bag. /Grainger
31. Wire cutters (blue handles)
32. Pair of Coveralls
33. Heavy two piece winter coat



--------------------------------------------------------------------------------






SHOP INVENTORY

--------------------------------------------------------------------------------



GENIE MANLIFT MODEL# AWP-30SAC - P/N AWPA 14AD20112A MODEL YEAR 2000
2 EACH TORO CCR2400 GTS SNOW THROWERS
1) MODEL#38409- SERIAL# 9902008
2) MODEL38407-SERIAL# 9901387
2 EACH TORO CCR2450 SNOW THROWERS
1) MODEL# 38515- SERIAL# 220002879
2) MODEL# 38515- SERIAL# 220002852
OXYACETYLENE TANKS ON CART WITH HOSES AND TORCH
BAKERS SCAFFOLDING (YELLOW) WITH WHEELS OUTRIGGERS AND TOP SAFETY RAIL
2 EACH SMART-LOK PAINTERS EXTENTION POLES MODEL 7710
LINCOLN ELECTRIC WELDER MODEL WELDPAK 100- SERIAL# 10477 Ul000407927 INCLUDING
GAS
5HIELDTANK
CRAFTSMAN AIR COMPRESSOR MODEL919.164180-SERIAL#9902005601
45 GALLON SAFETY STORAGE CABINET EAGLE MODEL 1947
CENTRAL HYDROLICS 20 TON SHOP PRESS SERIAL# 052204,003
EXCEL 2500 PSI PRESSURE WASHER VR2522 2.2 GPM- POWERED BY HONDA GCV160 5.5 H.P.
WET/DRY SHOP VACUUMS
1) RIGID 6 PEAK HP 14 GALLON SERIAL#11029R0289-MODELWD14500
2) RIGID SERIAL# 06255 C 0226 MODEL# 18500
3) DAYTON COMMERCIAL MODEL 32996
Truck/Dollies
1) SPARTAN ALUMINUM CONVERTIBLE PARTll 220001
2) SPARTAN ALUMINUM CONVERTIBLE PART# 220001
3) DAYTON MODEL 4W32J
4) HARPER DTBK1935P
5) MILWAUKEE 30019



--------------------------------------------------------------------------------




6) DAYTON 3114A6A
HUSKY PR07HP 60 GALLON AIR COMPRESSOR
MODEL# VT631402AJ-SERIAUI LlD/7/03-05632
PUMP#VT470000KB MOTOR# T63XWBSS1486
LADDERS LITTLE GIANT ULTRA-STEP ADJUSTABLE
LADDER 10' WERNER 3LEGP/N 63382-91 LADDER
HUSKY 6' MODEL 01-46002-00 FIBERGLASS LADDER
10' WERNER YELLOW FIBERGLASS A-FRAME LADDER
12' WERNER YELLOW FIBERGLASS A-FRAME LADDER
20' GREEN BULL YELLOW EXTENTION LADDER
24' YELLOW FIBERGLASS EXTENTION LADDER
ROBINAIRVACUMASTER 2 STAGE VACUUM PUMP MODEL 15500
J/B DV85 VACUUM PUMP SERIAL# 315378
SERVICE FIRST MICROVAC REFRIGERANT RECOVERY UNIT MODELTOLO 2061 SERIAL#
A03K07F574
MINUTEMAN BLOWER FAN (CARPET DRYER) MOD#CV200001RAPIDAIR3SPD-SER#CCH42000013419
BLUE BLOWER FAN NO INFO SAME AS ABOVE
TITAN ADVANTAGE 400 PA!NTSPRAYER P/N0552759-SERIAL#11298 01152
MINIBREAK MALCO MB48A
3 EA MILWAUKEE 12VDC COMPACT DRIVERS
1)SERIAL# B30AD10202392
2)SERIAL# B30AD10202386
3)MISSING


DEWALT 18V RIGHT ANGLE CORDLESS SERIAL#708101
2 EACH DEWALT DW920 CORDLESS SCREWDRIVERS 7.2V
1)SERIAL# 901276
2)SERIAL# 200295



--------------------------------------------------------------------------------




DEWALT DCD950 18v cordless drill driver hammer drill
DEWALT DC926 18VOLT DEWALT XRP Y," cordless drill,driver,hammer drill
DEWALT DW92814.4 CORDLESS DRILL SERIAL# 870836
DEWALT OCD920 CORDLESS DRILL/DRIVER SERIAL#922852
DEWALT 18VOLT SAWZALL CORDLESS DC385 SERIAL# 2309?3
DEWALT 6 }I" CORDLESS CIRCULAR SAW MODEL DC390 SERIAL# 975023
DEWALT DC410 41/2." HEAVY DUTY CUTOFF TOOL SERIAL# 579599 2007 24 49
DEWALT PALM SANDER DW411SERIAL#972190
DEWALT CORDLESS SWIVEL HEAD SHEAR DC490 SERIAL# 972190
DEWALT ROTOZIP DC550 SERIAL# 894217
AMP PROBE ADVANCED CIRCUIT TRACER KIT AT-400CON
2 EACH COMBUSTABLE GAS DETECTORS TIF 8800
DREMMEL MODEL# 395 IN CASE
CRAFTSMAN HAMMER DRILL CORDED Model# 900272050 SER #PA6GF30
DAYTON AIR NEEDLE SCALER 4CA41
MILWAUKEE CORDED ELECTRIC SHEAT METAL SHEAR SER# 0055074 841 CAT# 6850
WAGNER SPRAY TECH HEAT GUN MODEL-775HEATGUN
BOSCH HAMMER DRILL BULLDOG ECTREME SERIAL# 990003124 MOD#11255VSR
MORSE MAINTENANCE HOLE SAW KITTAOl
RYOBI HANO PLANER MODEL HPL51 SER# CS0914 76109
CORDLESS DREMMEL IN CASE MOD# 770



--------------------------------------------------------------------------------




CORDLESS 10.SVOLT DEREMMEL IN CASE
MAKITA CORDED ELECTRIC DRILL 10MM HAMMER DRILL MOD# HP1030
MAGNA ITEM# 95975 TAP AND DIE SET
MILWAUKEE 12VOLTDIGITAL INSPECTION CAMERA IN CASE CAT NO. 2310-21SER# B47A90831
MILWAUKEE DRAIN C.LEANER (SNAKE) IN CASECAT# 0566-1 SER# 0049668601
MILWAUKEE SAWZ ALL PLUS COLLECTORS EDITION IN CASE SER# 007035
CPS DIGITAL REFRIGERANT SCALE SERIAL# 696118
MILWAUKEE 4 W' GRINDER SER# B72AD10460129 IN BLUE BAG WITH WHEELS AND
ACCESSORIES
MILWAUKEE 14" CUT OFF MACHINE CAT# 6176-20 SERIAL# 968C902
POWERBUILT 3TON FLOOR JACK



--------------------------------------------------------------------------------




Tool Inventory List
Masterklean - Utility


1. Tool carry bag
2. Set of insulated screwdrivers
3. Socket set
4. 2 fuse pullers
5. 2 wire cutter
6. 1 wire stripper
7. lset of pliers
8. 12" channel locking pliers
9. 10" adjustable wrench
10. Large mag flashlight
11. Small AA mini mag flash light
12. 25' tape measure
13. Small crescent adjustable wrench
14. Utility knife
15. 1 pair coveralls
16. Set of alien wrenches
17. Set of open end box end wrenches 8 in set
18. Torpedo level
19. Set of 7 nut drivers
20. Tamper proof screwdriver set
21. Fluke multi meter
22. Fluke temperature tester
23. Fluke laser temperature 1neter
24. Blue
25. Safety glasses
26. Pair of leather work gloves
27. Fluke pocket voltage tester
28. Ryobi drill bit set
29. Blue handled crimper tool
30. Roof repair kit on Klien canvas bag
31. Plumbing bucket/ tools and supplies



--------------------------------------------------------------------------------




32. Lock out tag out kit
33. 1 small tool pouch




34.



--------------------------------------------------------------------------------






Tool Inventory List
Steve Maio - Chief Engineer


1. 7 piece Husky reversible ratcheting wrench set
2. Dewalt Phillips bit and holder set
3. Large D-cell mag lite flashlite
4. Apollo digital thermometer
5. 6 piece nit driver set (Husky)
6. Claw Hammer
7. 15 bit bosch drill bit set
8. Side cutter black handle
9. Linemans pliers black handle
10.Blue handled wire strippers
11.Torpedo level
12.Adjustable wrench (china) black handle
13.Commercial electric insulated slot and Phillips screw drivers
14.Channel locks blue handle pliers
15. Husky tool bag



--------------------------------------------------------------------------------




Tool Inventory List
Tom Trujillo - Maintenance


1. Fluke digital thermometer
2. Fluke Mod# 322 damp meter
3. Amprobe infrared thermometer
4. V-belt tension tool
5. 12" channel locking pliers
6. 12" crescent adjustable wrench
7. Hydrant water key
8. Set of 4 magnetic nut drivers
9. Closed for maintenance signing
10. Hard hat
11. Tamper proof screwdriver set
12. GRT-500 circuit tester
13. Fluke voltage pocket tester
14. Ball pin hammer
15. 2 each pry bars
16. 6 piece SAE wrench kit
17. 3" Husky scraper
18. 25' tape measure
19. Red handle side cutter
20. 13 piece alien wrench set
21. 5 piece insulated· screwdriver set
22. Utility knife
23. 7 piece nutdriver set
24. 3 piece fuse puller set
25. GFI safety equipment
26. 14 piece oxford drill bit set
27. lock out Tag out kit in brown box
28. 60 piece socket/ratchet set
29. 18 piece wrench set SAE and Metric
30. Roofing repair kit with patches glue and tools



--------------------------------------------------------------------------------




31. Arc flash safety equipment
32. Plumbing tool bucket with tools, parts and supplies for plumbing repairs
33. Face shield (safety)





--------------------------------------------------------------------------------






EXHIBIT M
3-14 AUDIT DOCUMENTS
DOCUMENTS REQUIRED FOR 3-14 AUDIT (Please provide highlighted items as soon as
possible)
Background Questions:
•
Basis of Accounting: Cash, Tax, Accrual, GAAP?

•
Have property financial statements been audited?

•
Have audits been performed for the most recent full calendar year?

•
If audited by what firm?



General


•
Property operating statements for the most recent full calendar year and for the
current year to date with break out in quarterly intervals, e.g.: For a property
purchased on 4/15/13; we would need operating statements for the Quarters ended
3/31/12, 6/30/12, 9/30/12, 12/31/12, 3/31/13 and YTD 12/31/12 and YTD 12/31/13.
Post-closing we will need the income statement from the last full quarter
provided to the closing date.



•
Trial balances at the end of the most recent full calendar year and as of the
current date.    



•
General ledger for the most recent full calendar year and for the current year
to date (should include activity for entire year and all general ledger
accounts).



•
Bank statements and Bank Reconciliations – need as of prior year end month (e.g.
12/31/12 for 2013 acquisition); 2 months following prior year end month (e.g.
01/31/13 and 02/29/13); and most recent quarter end month.



Revenues
 

Access to the following for all revenues for the most recent full calendar year
and for the current year to date:   
•
Lease agreements including any leases which have expired or were terminated in
2012 (latest full calendar year) and 2013 (current year).

•
Rent rolls at year end for the last five years (2008, 2009, 2010, 2011, 2012)

•
Access to billing invoices and tenant cash receipts

•
Straight line rent support for the last full calendar year and for the current
year to date (if applicable)

•
Tenant ledger for the last full calendar year and for the current year to date



Access to the following for certain revenues, if applicable, for the most recent
full calendar year and for the current year to date:  


•
Schedule of parking revenues and related support (agreements, copy of receipts,
etc.).

•
Schedule of interest income and related support (confirmations, bank statements,
etc.).


M-1

--------------------------------------------------------------------------------




Expenses
 
Access to the following for all expenses for the most recent full calendar year
and for the current year to date:
•
Invoices

•
Check copies



Check register for current year to date.


Access to the following for all certain expenses, if applicable, for the most
recent full calendar year and for the current year to date:


•
Property tax bills

•
Insurance statements

•
Management fee agreement

•
Management fee calculation

•
Agreements with Contractors

•
Utility Bills



Note: Support should cover entire year and current year. E.g. If insurance
policy is from July to June and we are in July 2013; we would need July 2011 to
June 2012; July 2012 to June 2013; and July 2013 to June 2014 (if available)
Reimbursable Expenses



Access to the following for the most recent full calendar year and for the
current year to date:


•
CAM calculation to support monthly billings.

•
Year-end CAM reconciliation.



Post-closing


•
Final income statement for the current year from January 1, through the date of
sale.    



•
Final trial balance as of the date of sale.



•
Final general ledger for the current year from January 1, through the date of
sale.



Please note that additional documentation may be required based on the findings
of the 3-14 audit.







M-2

--------------------------------------------------------------------------------




EXHIBIT N
PRE-CLOSING LEASING COSTS
SEE ATTACHED SCHEDULE.





N-1

--------------------------------------------------------------------------------




EXHIBIT
N











[sorq2201310qex105exn.jpg]




--------------------------------------------------------------------------------




EXHIBIT O
PRE-CLOSING CAPITAL COSTS*
SEE ATTACHED SCHEDULE.


* Amounts to be adjusted for any payments prior to the Closing Date.

O-1

--------------------------------------------------------------------------------




WESTMOOR CENTER - Ongoing Capital Projects


5/16/2013


EXHIBIT
O
Elevator Modernization 1-6



 
 
Contract
Amount Disbursed
Balance
 
 
 
 
 
ThyssenKrup
 
$
595,816.00


$
330,812.00


$
265,004.00


ECC - Consultant/PjM
 
$
42,000.00


$
8,000.00


$
34,000.00


Empire Electric
 
$
7,854.00


$
3,045.00


$
4,809.00


Fire Alarm Services
 
$
28,990.00


$
17,800.00


$
11,190.00


 
 
 
 
$
315,003.00









--------------------------------------------------------------------------------




EXHIBIT P
FORM OF CONTRACTOR’S CERTIFICATE
CONTRACTOR’S CERTIFICATE


The undersigned, ____________ (the "Contractor"), is a party to that certain
Construction Contract dated ____________ (the "Construction Contract"), by and
between Contractor and ____________ a ____________ (the “Seller”), in connection
with that certain real property commonly known as ____________, ____________
County, ____________ (the “Property”). Seller has advised Contractor that Seller
intends to sell the Property to ____________, a ____________ (the “Purchaser”),
on a closing date of _____________ (the “Closing Date”) and, in connection with
such purchase by Purchaser of the Property, Seller intends to transfer and
assign the Construction Contract to Purchaser and all of Seller’s rights and
obligations thereunder. In connection with Seller’s transfer of the Property to
Purchaser and Seller’s assignment of the Construction Contract to Purchaser,
Contractor certifies and represents the following:
1.    The Contractor consents to the assignment of the Construction Contract
(and all warranties arising out of the Construction Contract) to Purchaser, and
the release of Seller from any further liability thereunder, based on
Contractor’s understanding that, upon the assignment by Seller to Purchaser of
Seller’s interest under the Construction Contract, Purchaser shall have the
right to enforce all of the terms and conditions of the Construction Contract
and all warranties thereunder and shall have all responsibilities and
liabilities of the “Owner” under the Construction Contract, including payment of
all amounts due and owing to Contractor for work performed pursuant thereto.
2.    As of ________________, Contractor has been paid all amounts due or
outstanding under the Construction Contract except for the sum of $____________.
3.    Attached hereto at Exhibit “A” is a true, correct and complete copy of the
Construction Contract, and the same has not been amended or modified. There are
no Change Orders to the Construction Contract except as attached in Exhibit “A”
attached hereto.
Executed as of ______________, 20__.


[SIGNATURES FOLLOW ON NEXT PAGE]

P-1

--------------------------------------------------------------------------------




CONTRACTOR:
____________,
a ____________




By:
 
Name:
 
Its:
 


P-2

--------------------------------------------------------------------------------




JOINDER
The undersigned acknowledges receipt of a copy of the Contractor’s Certificate
to which this Joinder is attached, and, except as set forth below, acknowledges
and agrees that, from and after the date hereof (the “Effective Date”), the
undersigned shall have no further rights under the Construction Contract;
provided, however, the undersigned reserves and retains (i) all of its rights
under the Construction Contract with respect to any event or matter which
occurred or accrued prior to the Effective Date, and (ii) all rights it may have
under the Construction Contract for matters which occur or accrue on or after
the Effective Date only to the extent necessary to defend itself from any claim
with respect thereto. The undersigned recognizes that, as of the Effective Date,
the undersigned shall not have the right to amend the Construction Contract or
waive Purchaser’s rights under the Construction Contract.
Executed as of ____________, 20__.






______________________
______________________
______________________

P-3

--------------------------------------------------------------------------------




Exhibit “A”


Construction Contract and Change Orders


(Attached)





P-4

--------------------------------------------------------------------------------




EXHIBIT Q
[INTENTIONALLY OMITTED]
 

Q-1

--------------------------------------------------------------------------------




EXHIBIT R
LIST OF PROTECTED TENANTS


SEE ATTACHED SCHEDULE.

R-1

--------------------------------------------------------------------------------




EXHIBIT
R







[sorq2201310qex105exr.jpg]




--------------------------------------------------------------------------------




EXHIBIT S
APPROVED NEW LEASES FOR WHICH NO CREDIT IS GIVEN TO PURCHASER


SEE ATTACHED SCHEDULE.



S-1

--------------------------------------------------------------------------------




EXHIBIT T
CC&R ESTOPPEL LIST


[TO BE PROVIDED BY SELLER PRIOR TO EXPIRATION OF DUE DILIGENCE PERIOD.]

T-1